      Case 1-19-41489-ess          Doc 37     Filed 08/07/19      Entered 08/07/19 12:09:59




RAVERT PLLC
Gary O. Ravert
116 West 23rd Street, Fifth Floor
New York, New York 10011
Tel: (646) 966-4770
Fax: (917) 677-5419

Attorneys for 461 Myrtle Avenue Funding LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                 )
                                 )
 In re:                          )                       Chapter 11
                                 )
                                 )                       Case No. 19-41489 (ESS)
 ARMSTEAD RISK MANAGEMENT, INC., )
                                                    )
                        Debtors.                    )
                                                    )
                                                    )


        461 MYRTLE AVENUE FUNDING LLC’S DISCLOSURE STATEMENT

         461 Myrtle Avenue Funding LLC (“Myrtle Funding” or the “Plan Proponent”), a secured creditor
of Armstead Risk Management, Inc., the debtor and debtor-in-possession in this Chapter 11 Case (the
“Debtor”), hereby proposes and files this Disclosure Statement (the “Disclosure Statement”) with the
United States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy Court”), pursuant to
section 1125 of title 11 of the United States Code (the “Bankruptcy Code”), in connection with Myrtle
Funding’s proposed Plan of Liquidation (as it may be amended, altered, modified or supplemented as
described herein, the “Plan”). A copy of the Plan and exhibits thereto is annexed to this Disclosure
Statement as Exhibit A. The principal asset of the Debtor is the adjoining multifamily, mixed use real
properties located at 459-461 Myrtle Avenue, Brooklyn, NY 11205 [Block 1889, Lots 89 and 90]
(collectively, the “Property”). All capitalized terms used in this Disclosure Statement have the meanings
ascribed to such terms in the Plan, except as otherwise indicated, and in the Auction Sale Procedures.

THIS DISCLOSURE HAS NOT YET BEEN APPROVED BY THE COURT AND IS NOT BEING
OFFERED FOR SOLICITATION OF VOTES UNLESS AND UNTIL IT IS APPROVED BY
THE COURT.

THE PLAN PROPONENT BELIEVES THAT THE PLAN PROVIDES THE BEST POSSIBLE
RESULT FOR ALL HOLDERS OF CLAIMS AND INTERESTS AND THEREFORE
BELIEVES THAT ACCEPTANCE OF THE PLAN IS IN THE BEST INTERESTS OF THE
DEBTOR’S CREDITORS AND INTEREST HOLDERS.       THE PLAN PROPONENT


                                                    1
      Case 1-19-41489-ess            Doc 37      Filed 08/07/19       Entered 08/07/19 12:09:59




STRONGLY URGES ALL HOLDERS OF CLAIMS IN IMPAIRED CLASSES RECEIVING
BALLOTS THAT ARE ENTITLED TO VOTE ON THE PLAN VOTE TO ACCEPT IT ONCE
THE DISCLOSURE STATEMENT HAS BEEN APPROVED AND THE PLAN SENT OUT FOR
REVIEW AND VOTING.

ONCE APPROVED BY THE COURT, THIS DISCLOSURE STATEMENT WILL BE
DESIGNED TO SOLICIT YOUR ACCEPTANCE OF THE ATTACHED PLAN AND WILL
CONTAIN INFORMATION RELEVANT TO YOUR DECISION. PLEASE READ THIS
DISCLOSURE STATEMENT, THE PLAN AND THE OTHER MATERIALS COMPLETELY
AND CAREFULLY. THE PLAN SUMMARIES AND STATEMENTS MADE IN THIS
DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO
THE PLAN, OTHER EXHIBITS ANNEXED HERETO AND OTHER DOCUMENTS
REFERENCED AS FILED WITH THE BANKRUPTCY COURT BEFORE OR
CONCURRENTLY WITH THE FILING OF THIS DISCLOSURE STATEMENT AND THE
PLAN.

NO PARTY IS AUTHORIZED TO GIVE ANY INFORMATION OR MAKE ANY
REPRESENTATIONS WITH RESPECT TO THE PLAN OTHER THAN THOSE CONTAINED
IN THIS DISCLOSURE STATEMENT. NO REPRESENTATIONS OR INFORMATION
CONCERNING THE DEBTOR, THE LIQUIDATING ESTATE OR THE VALUE OF THE
DEBTOR’S PROPERTY HAVE BEEN AUTHORIZED OTHER THAN AS SET FORTH
HEREIN.

EACH CREDITOR AND INTEREST HOLDER OF THE DEBTOR SHOULD CONSULT WITH
THEIR LEGAL, BUSINESS, FINANCIAL AND TAX ADVISORS AS TO ANY SUCH
MATTERS CONCERNING THE SOLICITATION OF VOTES TO ACCEPT OR REJECT THE
PLAN AND THE TRANSACTIONS CONTEMPLATED THEREBY.

                                         I.    INTRODUCTION

        This Disclosure Statement is being furnished by the Plan Proponent pursuant to section 1125 of the
Bankruptcy Code, in connection with the solicitation of Ballots to accept or reject the Plan from Holders of
Claims in Classes 1, 2, 3, 4 and Interests in Class 5.

       Pursuant to Section 1121(b) of the Bankruptcy Code, for the first 120 days of a bankruptcy case the
Debtor and the Debtor alone has the exclusive right to file a plan of reorganization or liquidation and solicit
acceptances thereto. The 120th day after the Filing Date was July 12, 2019 and by that date the Debtor did
not file a plan or extend its time to do so. The ‘exclusive period’ having terminated, on August 5, 2019, the
Plan Proponent filed an Plan of Liquidation with the Bankruptcy Court. Contemporaneously herewith, the
Plan Proponent filed this Disclosure Statement with the Bankruptcy Court pursuant to section 1125 of the
Bankruptcy Code and in connection with the solicitation of Ballots to accept or reject the Plan (the
“Solicitation”).

      On [             ] 2019, the Bankruptcy Court determined that this Disclosure Statement, along with
any changes requested by the Court which are included herein, contains “adequate information” in
accordance with section 1125 of the Bankruptcy Code. Pursuant to section 1125(a)(1) of the Bankruptcy

                                                       2
      Case 1-19-41489-ess            Doc 37      Filed 08/07/19        Entered 08/07/19 12:09:59




Code, “adequate information” is defined as “information of a kind, and in sufficient detail, as far as is
reasonably practicable in light of the nature and history of the debtor and the condition of the Debtor’s books
and records, that would enable a hypothetical reasonable investor typical of holders of claims or interests of
the relevant class to make an informed judgment about the plan . . . .” 11 U.S.C. § 1125(a)(1).

        The Bankruptcy Court has scheduled a hearing to consider confirmation of the Plan for
[_______], 2019 (prevailing Eastern Time), before the Honorable Elizabeth S. Stong, United States
Bankruptcy Judge, at the United States Bankruptcy Court for the Eastern District of New York, 271-
C Cadman Plaza East, Brooklyn, NY 11201-1800. The hearing may be adjourned from time to time
without further notice other than by announcement in the Bankruptcy Court on the scheduled date
of such hearing or any adjourned hearings thereof. Any objections to confirmation of the Plan must
be in writing and must be filed with the Clerk of the Bankruptcy Court and served on counsel for the
Plan Proponent listed below so as to be received by [      ] 2019 (prevailing Eastern Time). Counsel
on whom objections must be served are:

Ravert PLLC
116 West 23 Street, Suite 500
New York, New York 10011
Attn.: Gary O. Ravert, Esq.
Attorneys for 461 Myrtle Avenue Funding LLC

Courtney Davy, Esq.
305 Broadway, Suite 1400
New York, NY 10007
Attorneys for Armstead Risk Management, Inc.

United States Trustee
Office of the United States Trustee for the Eastern District of New York
201 Varick Street, Room 1006
New York, New York 10014
Attn: Rachel Wolf, Esq.

Attached hereto as Exhibits are copies of the following documents:

        Exhibit A: The Plan and Exhibits thereto;

        Exhibit B: The Debtor’s chapter 11 petition and associated documents, the 1007 Affidavit, and the
        Schedules.

        Exhibit C: Reserved for the Debtor’s monthly operating reports since the Filing Date (none filed
        as of the date hereof).

        Exhibit D: Proposed order of the Bankruptcy Court, dated [             ] 2019 (the “Solicitation
        Procedures Order”), among other things, approving this Disclosure Statement and establishing
        certain procedures with respect to the solicitation and tabulation of votes to accept or reject the Plan;
        and

                                                       3
         Case 1-19-41489-ess              Doc 37         Filed 08/07/19           Entered 08/07/19 12:09:59




          Exhibit E: Liquidation Analysis.

                         II  SUMMARY OF CLASSIFICATION AND
                     TREATMENT OF CLAIMS AND INTERESTS IN THE PLAN

        The estimated aggregate amount of claims in each class, and the estimated amount and nature of
consideration to be distributed to each class, is summarized in the table below. In accordance with section
1123(a)(1) of the Bankruptcy Code, Claims of the Office of the United States Trustee, Administrative
Expense Claims and Priority Tax Claims have not been classified. The Plan Proponent’s estimate for
recoveries by Holders of Allowed Claims is subject to the results of (i) the Auction (as described further
below) and (ii) available Cash as of the Distribution Date, if any, and is further based on, among other things,
the Plan Proponent’s current view of the likely amount of Allowed Claims, including Allowed
Administrative Expense Claims incurred by the Debtor through confirmation of the Plan and the costs of
administering and winding down the Debtor’s Estate. There can be no guaranty that the Plan Proponent’s
estimates will prove to be accurate.

         The estimated amount of Claims shown in the table below are based upon the Plan Proponent’s
review of the Debtor’s Schedules, review of publicly available records including the record of open real estate
taxes and water and sewer charges, and the proofs of claim filed in the Debtor’s case as of the date hereof.
The amount designated in the table below as “Estimated Range of Recovery” for each Class is the percentage
based on the estimated Cash available to be distributed to Holders of Allowed Claims in each Class, divided
by the estimated aggregate amount of Allowed Claims in each Class. For a discussion of the various factors
that could materially affect the amount of Cash to be distributed under the Plan, see Section V herein. For
purposes of computations of Claim amounts, unclassified claims such as United States Trustee Claims,
Priority Tax Claims, and Administrative Expense Claims and other expenses, the Effective Date is assumed
to occur in or about June of 2019.

  III.      SUMMARY OF CLASSIFICATION AND TREATMENT UNDER THE PLAN

     CLASS                                   TREATMENT                                  ESTIMATED          ESTIMATED
                                                                                       AGGREGATE            RANGE OF
                                                                                        AMOUNT OF          RECOVERY
                                                                                         ALLOWED            (Low-High)
                                                                                        CLAIMS OR
                                                                                        INTERESTS
   Unclassified      Non-voting/ unclassified: The claims in this category are         $65,000 - $70,000      100%
                     unclassified and do not vote on the Plan. These claims consist
   (U.S. Trustee     of U.S. Trustee fees, administrative expenses of the estate
      Claims,        including legal fees of retained professionals and priority tax
  Administrative     claims. The Plan Proponent estimates that the Claims in this
                     category will total in the aggregate approximately $65,000 or
  Claims, Priority
                     $70,000 as of the Effective Date, which figure includes U.S.
    Tax Claims)      Trustee fees of approximately $20,000 to $25,000, $14,000 in
                     IRS claims, approximately $20,000 in municipal tax claims,
                     $10,000 in professional fees but does not include Plan
                     Proponent’s legal fees and expenses addressed as part of the
                     treatment of Class 2 (which itself includes a substantial
                     contribution claim), the Allowed Myrtle Funding Secured

                                                               4
     Case 1-19-41489-ess                  Doc 37         Filed 08/07/19             Entered 08/07/19 12:09:59




                    Claim. All of these claims will be paid in full by Myrtle
                    Funding, from available Cash and from Causes of Action, if
                    any, if Myrtle Funding if it is the Successful Bidder at the
                    Auction. They will be paid from the Sales Proceeds if a Cash
                    bidder prevails at the Auction. The Plan Proponent is not aware
                    of any Causes of Action to be pursued.




    Class 1         Impaired, Voting: There were no other non-tax Priority Claims                  $0                    100%
                    scheduled by the Debtor in the Schedules and none have been
(Priority Claims)   filed as of the date hereof. To the extent such Claims exist and                              The Plan Proponent
                    become Allowed Claims, they shall be paid Pro Rata up to in                                   is not aware of any
                                                                                                                    non-tax Priority
                    full from the Sales Proceeds, available Cash, and from Causes of                               Claims. It expects
                    Action, if any, or, if Myrtle Funding is the Successful Bidder at                              that if any Priority
                    the Auction, from Myrtle Funding up to the $25,000 Creditor                                     Claim is asserted
                    Fund to be established by Myrtle Funding, plus available Cash,                               (subject to applicable
                    plus recoveries from Causes of Action. The Plan Proponent                                      objection rights) it
                    does not believe there are any Priority Claims. The Plan                                     would be paid 100%.
                    Proponent is not aware of any Causes of Action.

    Class 2          Impaired, Voting: Myrtle Funding will be the stalking horse          $3,986,156.57               Up to 100%
                     bidder in connection with the auction of the Property and the        credit bid based
                     auction is the principle source of funding for the Plan. If Myrtle   on a claim as of       The Debtor
                     Funding is the Successful Bidder, the Property will be               August 31, 2019        estimated that the
(Myrtle Funding      transferred to Myrtle Funding in full satisfaction of its Claim      of $3,986,156.57,      value of the Property
 Secured Claim)      free and clear of all liens, claims and encumbrances pursuant to     which includes as      is $5.5 million. The
                     section 1123(a)(5)(d) of the Bankruptcy Code. If Myrtle              of such date           Plan Proponent
                     Funding is the winning bidder on its Credit Bid, it will (i) pay     $3,795,916.27 as       believes the value is
                     all unclassified Claims in full on the Distribution Date including   of the Filing          less, possibly as low
                     Administrative Claims (without waiving its right to object to        Date, plus post-       as $4.5 million. If
                     any such Claims) and (ii) will fund the Creditor Fund with           petition interest of   either of these values
                     $25,000 plus available Cash for payment, along with                  approximately          or more are
                     Avoidance Action proceeds, if any, for payment of Class 1 first      $160,000 , plus        achieved, all Claims
                     and then, Classes 3 and 4 Pro Rata within each Class. If Myrtle      advances, plus         would be expected
                     Funding is outbid by a Cash bidder, the unclassified Claims and      postpetition legal     to be paid in full
                     the Class 1, 2, 3 and 4 Claims will be paid from the Sales           fees in the            with a return to Class
                     Proceeds, plus available Cash, and Causes of Action if any. If       amount of              5. The Plan
                     the Sales Proceeds are insufficient to pay the priority and          approximately          Proponent has no
                     secured claims of Classes 1 and 3 in full after payment of Class     $30,000, all as        information as to the
                     2, then Myrtle Funding will fund the Creditor Fund with $5,000       allowed by the         fair market value
                     plus available Cash, which will be used to pay Class 1 up to in      Court pursuant to      that could be
                     full and Classes 3 and 4 Claims Pro Rata.                            section 506(b) of      achieved at an
                    In the event that there is no timely objection to Myrtle              the Bankruptcy         auction and relies on
                    Funding’s Claim, and if a Cash bidder is the Successful Bidder        Code and/or a          the auction process
                    at the auction, then Myrtle Funding shall be paid at the Closing      properly filed         to establish the
                    the prepetition amount of $3,795,916.27 plus any amounts              substantial            Property’s true
                    allowed pursuant to section 506(b) of the Bankruptcy Code plus        contribution           value.
                    any amounts allowed pursuant to a properly filed substantial          motion, for a total
                    contribution motion, for a full estimated payout in Cash of           estimated
                    approximately $3,986,156.57 as of August 31, 2019 and                 prepetition claim
                    depending upon the final amount of its Allowed Claim. To the          of approximately
                                                                                          $3,986,156.57 as

                                                                5
 Case 1-19-41489-ess              Doc 37         Filed 08/07/19            Entered 08/07/19 12:09:59




            extent any portion of Myrtle Funding’s Claim is not allowed,          of August 31,
            Myrtle Funding will make up that portion of its credit bid with a     2019.
            cash bid.                                                             To the extent any
                                                                                  portion of Myrtle
                                                                                  Funding’s Claim
                                                                                  is not allowed,
                                                                                  Myrtle Funding
                                                                                  will make up that
                                                                                  portion of its
                                                                                  credit bid with a
                                                                                  cash bid.
 Class 3    Impaired, Voting: Class 3 consists of the Allowed Claim of                $50,000.00           1%-100%
            the state court receiver, Gregory LaSpina, Esq. (the
            “Receiver”), whose claim is approximately $50,000 secured by                              The Debtor estimated
(Claim of   the proceeds of the Property.                                                               that the value of the
            In the event Myrtle Funding is the Successful Bidder and the                                   Property is $5.5
Receiver)
            Property is transferred to Myrtle Funding pursuant only to its                               million. The Plan
            Credit Bid, then there will be no cash Sales Proceeds above the                             Proponent believes
            Allowed Myrtle Funding Secured Claim thereby rendering the                                     the value is less,
            Receiver Claim unsecured (to the extent there is no available                                possibly as low as
            Cash). In that event, the Allowed Class 3 Claim of the Receiver                           $4.5 million. If either
            will be paid pari passu and Pro Rata, after Class 1 Claims, if                                of these values or
            any, are paid in full, along with holders of Class 4 Claims, up to                          more are achieved,
            in full, from the Creditor Fund of $25,000 to be funded by                                 all Claims would be
            Myrtle Funding plus available Cash along with Avoidance                                   expected to be paid in
            Action proceeds, if any. Any shortfall in payment of the                                    full with a return to
            Receiver Claim shall be paid directly by Myrtle Funding in                                      Class 5 equity
            accordance with the Receiver’s state law rights.                                            interests. The Plan
                                                                                                          Proponent has no
            In the event that the Successful Bidder is a Cash bidder, then                             information as to the
            from the Sales Proceeds plus available Cash, after payment in                             fair market value that
            full, on the Distribution Date, of the unclassified Allowed                                could be achieved at
            Claims in Articles II and III above, and payment of the Allowed                            an auction and relies
            Myrtle Funding Secured Claim, plus post-petition amounts due                                    on the auction
            to Myrtle Funding pursuant to section 506(b) of the Bankruptcy                              process to establish
            Code, plus the full amount set forth in the Myrtle Funding                                   the Property’s true
            Substantial Contribution Claim, then to the extent the Receiver                                     value.
            Claim is an Allowed Secured Claim, the Receiver shall be paid
            in full up to its Allowed Secured Claim from the Sales Proceeds
            and available Cash. If there are insufficient Sales Proceeds plus
            Cash to pay the Receiver Allowed Secured Claim in full, then,
            Myrtle Funding shall fund the Creditor Fund in in the amount
            of $5,000, plus available Cash for distributions to unsecured
            creditors in Class 1 up to in full and then to Classes 3 and 4 on a
            Pro Rata basis. To the extent there is a shortfall in payment of
            the Receiver Claim, Myrtle Funding shall pay the balance in
            accordance with the Receiver’s state law rights. The Plan
            Proponent is not aware of any Causes of Action. To the extent
            Causes of Action exist on behalf of the estate, the Confirmation
            Order will provide that the Plan Administrator shall be
            authorized to prosecute same on behalf of holders of Claims in
            Classes 1, 3, 4, and 5. The holder of the Receiver Claim, to the
            extent it is an Allowed Claim, shall be entitled to a Pro Rata
            Distribution from any Causes of Action up to payment in full.




                                                        6
  Case 1-19-41489-ess               Doc 37         Filed 08/07/19             Entered 08/07/19 12:09:59




  Class 4     Impaired, Voting: Class 4 consists of all Allowed General              $828.05        1% - 100%
              Unsecured Claims. The Debtor did not schedule any unsecured
              claims. As of the date hereof, only one unsecured proof of                       The Debtor estimated
              claim was filed, that of Con Edison in the amount of $828.05.                      that the value of the
 (General     If Myrtle Funding is the Successful Bidder and the Property is                        Property is $5.5
Unsecured     transferred to Myrtle Funding pursuant only to its Credit Bid,                      million. The Plan
              then Myrtle Funding shall fund the Creditor Fund in the amount                     Proponent believes
 Claims)                                                                                            the value is less,
              of $25,000 plus available Cash which will be used to pay Class
              1 Claims, if any, up to in full and then Pro Rata to holders of                     possibly as low as
              Allowed Class 3 and Class 4 Claims.                                              $4.5 million. If either
                                                                                                   of these values or
              In the event that the Successful Bidder is a Cash bidder, then on
                                                                                                 more are achieved,
              the Distribution Date from the Sales Proceeds plus available
                                                                                                all Claims would be
              Cash, after payment in full of the unclassified Allowed Claims
                                                                                               expected to be paid in
              in Articles II and III above, and payment of the Allowed Myrtle
                                                                                                 full with a return to
              Funding Secured Claim, plus post-petition amounts due to
                                                                                                  Class 5. The Plan
              Myrtle Funding pursuant to section 506(b) of the Bankruptcy
                                                                                                   Proponent has no
              Code, plus the full amount set forth in the Myrtle Funding
                                                                                                information as to the
              Substantial Contribution Claim, then to the extent the Receiver
                                                                                               fair market value that
              Claim is an Allowed Secured Claim, the Receiver shall be paid
                                                                                                could be achieved at
              in full up to its Allowed Secured Claim from the Sales Proceeds
                                                                                                an auction and relies
              plus available Cash. If there are insufficient Cash Sales
                                                                                                     on the auction
              Proceeds to pay the Receiver Allowed Secured Claim in full,
                                                                                                 process to establish
              then, Myrtle Funding shall fund the Creditor Fund in in the
                                                                                                  the Property’s true
              amount of $5,000, plus available Cash for Distributions to
                                                                                                         value.
              Allowed Class 1 Claims, if any, up to in full and then to
              Allowed Claims in Classes 3 and 4 Pro Rata. The Plan
              Proponent is not aware of any Causes of Action. To the extent
              Causes of Action exist on behalf of the estate, the Confirmation
              Order will provide that the Plan Administrator shall be
              authorized to prosecute same on behalf of Classes 1, 3, 4, and 5,
              all of which Claims, as set forth herein, shall be entitled to a Pro
              Rata Distribution from any Causes of Action up to payment in
              full.
  Class 5     Impaired, Voting: Class 5 consists of Allowed Interests in the          n/a            0%-100%
              equity of the Debtor. In the event Myrtle Funding is the
              Successful Bidder and there are no Sales Proceeds for                               Based on known
              Distribution, then Myrtle Funding shall fund the Creditor Fund                    Claims, no recovery
(Interests)   in the amount of $25,000, plus available Cash for Pro Rata                         for Class 5 is likely
              Distributions within each Class to Classes 1 first up to in full,
                                                                                                unless the sale price
              and then Pro Rata to Allowed Claims in Classes 3 and 4 up to
              in full. Class 5 Interests shall only receive a Distribution if                   for the Property is at
              Classes 1 – 4 are paid in full, subject to the terms hereof. Class                  least $4,150,000.
              5 Interests shall receive excess Sales Proceeds, plus available
              Cash, plus recoveries of Causes of Action, after payment in full
              of all unclassified Claims set forth in Article II and III, and
              Classes 1, 2, 3, and 4 Claims are paid in full with interest at the
              Federal Judgment Rate, which is approximately 2.5%
              If the Successful Bidder is a Cash bidder, then on the
              Distribution Date from the Sales Proceeds plus available Cash,
              after payment in full of the unclassified Allowed Claims in
              Articles II and III above, and payment of the Allowed Myrtle
              Funding Secured Claim, plus post-petition amounts due to
              Myrtle Funding pursuant to section 506(b) of the Bankruptcy
              Code, plus the full amount set forth in the Myrtle Funding


                                                          7
      Case 1-19-41489-ess               Doc 37         Filed 08/07/19             Entered 08/07/19 12:09:59




                   Substantial Contribution Claim, then to the extent the Receiver
                   Claim is an Allowed Secured Claim, the Receiver shall be paid
                   in full up to its Allowed Secured Claim. If there are insufficient
                   Sales Proceeds and available Cash to pay the Receiver Allowed
                   Secured Claim in full, then, Myrtle Funding shall fund the
                   Creditor Fund in in the amount of $5,000, plus available Cash
                   for Distributions to the Allowed Claims in Classes 1 first up to
                   in full, and then Classes 3 and 4 in accordance herewith. The
                   Plan Proponent is not aware of any Causes of Action. To the
                   extent Causes of Action exist on behalf of the estate, the
                   Confirmation Order will provide that the Plan Administrator
                   shall be authorized to prosecute same on behalf of holders of
                   Claims in Classes 1, 3, 4 and 5. The holder of any Claims in
                   Classes 1, 3, and 4, the extent they are Allowed Claims, shall be
                   entitled to a Pro Rata Distribution in accordance herewith from
                   any Causes of Action up to payment in full with interest and
                   then to Class 5.


         As described more fully below and in the Liquidation Analysis annexed hereto at Exhibit E, the
actual value of the Property is not known at this time but will be determined at the Auction. Plan Proponent
believes the value of the Property should be at least $3,986,156.57, which is the amount of Myrtle
Funding’s asserted Claim as of August 31, 2019 and which is the basis of the amount of Myrtle Funding’s
Credit Bid, which shall constitute the Opening Bid at the auction. To the extent that any portion of Myrtle
Funding’s claim is disallowed, Myrtle Funding shall make up in cash that disallowed portion of its Opening
Credit Bid. The Plan proposes to let the market establish the actual value of the Property through the
marketing and Auction sale. As set forth in the Liquidation Analysis, the Plan Proponent believes that
recoveries for creditors under this Plan would exceed the Distributions, if any, in a conversion and
liquidation under Chapter 7 or a dismissal of this Case.

                            IV. VOTING AND CONFIRMATION OF PLAN

      A. Acceptance of Plan

          As a condition to confirmation, section 1129(a) of the Bankruptcy Code requires that: (a) each
impaired class of claims or interests votes to accept the plan; and (b) the plan meets the other requirements of
section 1129(a). Classes that are unimpaired are deemed to have accepted a plan and, therefore, are not
entitled to vote and classes that do not receive or retain any property under a plan are deemed to have rejected
a plan and are likewise not entitled to vote. Neither of those scenarios apply to this Plan. Accordingly,
acceptances of the Plan are being solicited all parties who hold Claims in each Impaired Classes. An Impaired
Class of Claims will be deemed to have accepted the Plan if Holders of at least two- thirds in dollar amount
and more than one-half in number of Claims in such Class that cast timely ballots vote to accept the Plan.

        Holders of Claims or Interests who do not timely vote on the Plan are not counted for purposes of
determining acceptance or rejection of the Plan by any Impaired Class of Claims or Interests.

      B. Voting Procedures and Requirements

        Pursuant to the Bankruptcy Code, only classes of claims against or equity interests in a debtor that are
“impaired” under the terms of a plan of liquidation or reorganization, and who receive Distributions under

                                                              8
      Case 1-19-41489-ess              Doc 37      Filed 08/07/19         Entered 08/07/19 12:09:59




such plan, are entitled to vote to accept or reject the plan. Generally, a class is “impaired” under a chapter 11
plan unless such plan leaves unaltered the legal, equitable or contractual rights to which such claim or interest
entitles the holder of such claim or interest. Classes of claims and interests that are not impaired are not entitled
to vote on the plan and are conclusively presumed to have accepted the plan.

         As set forth in the above chart, Holders of Claims in Classes 1, 2, 3, 4 and 5 are impaired and entitled
to vote on the Plan. If any such Class votes to reject the Plan, (a) Plan Proponent will seek to satisfy the
requirements for Confirmation of the Plan under the cramdown provisions of section 1129(b) of the
Bankruptcy Code and, if required, may amend the proposed Plan to conform to the standards of such section,
or (b) the Plan may be modified or withdrawn in its entirety.

         Please carefully follow all of the instructions contained on the Ballot or Ballots provided to you with
this Disclosure Statement if you are entitled to vote on the Plan. All Ballots must be completed and returned
in accordance with the instructions provided.

        To be counted, your Ballot or Ballots must be received by the Voting Deadline of [         ], 2019 at
5:00 p.m. (prevailing Eastern Time) by Plan Proponent’s counsel, Ravert PLLC, Attn; Gary O. Ravert, Esq.,
having its address at Ravert PLLC, 116 West 23 Street, Suite 500, New York, NY 10011, Attn: Gary O.
Ravert, Esq.,. It is of the utmost importance that you vote promptly to accept or reject the Plan.

         If you are entitled to vote and you did not receive a Ballot, received a damaged Ballot or lost your
Ballot, please call Plan Proponent’s counsel, Ravert PLLC, Attn; Gary O. Ravert, Esq., at (646) 961-4770 or
email him at gravert@ravertpllc.com.

          Votes cannot be transmitted orally, by facsimile, or by email. Accordingly, you are urged to return
your signed and completed Ballot, by hand delivery, overnight service or regular U.S. mail, promptly, so that
it is received by the Plan Proponent’s counsel on or before the Voting Deadline. Unless a ballot is properly
submitted and timely received for a Claim, such Claim will not be included for the numerosity or claim
amount requirements under section 1126(c) of the Bankruptcy Code.

      C. Confirmation Hearing

         The Bankruptcy Code requires the Bankruptcy Court, after proper notice to parties in interest, to hold
a hearing on whether a plan proponent has fulfilled the confirmation requirements of section 1129 of the
Bankruptcy Code. The Confirmation Hearing with respect to the Plan has been scheduled for [             ], 2019
at 10:00 a.m. (Eastern time) before the Honorable Elizabeth S. Stong, United States Bankruptcy Judge of the
United States Bankruptcy Court for the Eastern District of New York, 271-C Cadman Plaza East,
Brooklyn, NY 11201-1800. The Confirmation Hearing may be adjourned from time to time by the
Bankruptcy Court without further notice, except for an announcement of the adjourned date made at the
Confirmation Hearing. Any objection to confirmation must be made in writing and must specify in detail
the name and address of the objecting party, all grounds for the objection and the amount of the Claim or
Interest held by the objecting party. Any such objections must be filed and served upon the persons
designated in the notice of the Confirmation Hearing and in the manner and by the deadline described therein.

       At confirmation, Plan Proponent intends to seek entry of a Confirmation Order that confirms the Plan,
approves the Auction Sale Procedures and authorizes, without further order of the Court, the auction, sale, and


                                                         9
       Case 1-19-41489-ess           Doc 37       Filed 08/07/19       Entered 08/07/19 12:09:59




the transfer of the Property to the Successful Bidder or Back-up Bidder from a public auction, in either case
free and clear of all liens, claims and encumbrances and with all of the protections of Section 1146 of the
Bankruptcy Code concerning transfer taxes. Except to the extent that the Holder of a particular Claim or
Interest has agreed to a different treatment of its Claim, the Plan provides: (a) that U.S. Trustee Claims,
Allowed Administrative Expense Claims and Allowed Priority Tax Claims will be paid in full in Cash from
the proceeds of the sale of the Property or, if Myrtle Funding is the successful bidder based on a credit bid and
therefore there are no surplus proceeds, available Cash or recoveries from Causes of Action, then by Myrtle
Funding, and (b) all other Claims will be paid as set forth in the Plan from available Cash, the Sales Proceeds,
the Creditor Fund, and/or Causes of Action.

        If a Class of Claims is Impaired under the Plan, at least one Class of Claims that is Impaired by the
Plan has accepted the Plan, determined without including any acceptance of the Plan by any “insider.”

         All U.S. Trustee Fees payable under section 1930 of Title 28, together with any interest thereon
pursuant to 31 U.S.C. 3717, as determined by the Bankruptcy Court at the Confirmation Hearing either have
been paid or the Plan provides for the payment of all such fees on the Effective Date from any Sales Proceeds,
available Cash, or Causes of Action or, if Myrtle Funding is the successful bidder based on a credit bid and
therefore there are no Sales Proceeds, available Cash or Causes of Action, to pay such Claims, then directly
by Myrtle Funding. The Plan further provides for the payment of all U.S. Trustee Fees accruing from and
after the Effective Date.

        The Debtor did not schedule and is not believed to have any Retiree Benefits (as defined in section
1114 of the Bankruptcy Code).

         The Plan Proponent believes that the Plan otherwise satisfies, to the extent applicable, all of the
statutory requirements of Chapter 11 of the Bankruptcy Code. Certain of these requirements are discussed in
more detail below.

D.       Confirmation Requirements

     1. Feasibility

         In connection with confirmation of the Plan, section 1129(a)(11) requires that the Bankruptcy Court
find that confirmation of the Plan is not likely to be followed by the liquidation or the need for further
financial reorganization of the Debtor. This is the so-called “feasibility” test. Here, the Plan contemplates an
orderly liquidation of the Debtor’s assets and distribution of all of the proceeds thereof to Creditors holding
Allowed Claims pursuant to the Auction and provisions of the Plan. Accordingly, confirmation of the Plan
will not be followed by a liquidation or further reorganization. Plan Proponent, therefore, believes that the
Plan complies with the standard of section 1129(a)(11) of the Bankruptcy Code.

     2. “Best Interests”; Liquidation Analysis

         In order to confirm the Plan, the Bankruptcy Court also must determine that the Plan is in the best
interests of each Holder of a Claim or Interest in any such Impaired Class who has not voted to accept the
Plan. Accordingly, if an Impaired Class does not accept the Plan as required under the Bankruptcy Code, the
“best interests” test requires that the Bankruptcy Court find that it provides to each member of such Impaired


                                                       10
      Case 1-19-41489-ess             Doc 37      Filed 08/07/19        Entered 08/07/19 12:09:59




Class a recovery on account of the member’s Claim or Interest that has a value, as of the Effective Date, at
least equal to the value of the Distribution that each such member would receive if the Debtor were liquidated
under Chapter 7 of the Bankruptcy Code on such date.

        To estimate what members of each Impaired Class of Claims or Interests would receive if the Debtor
were liquidated under Chapter 7 of the Bankruptcy Code, the Bankruptcy Court must first determine the
aggregate dollar amount that would be available if the Chapter 11 Case was converted to a Chapter 7 case
under the Bankruptcy Code and the Debtor’s assets were liquidated by a Chapter 7 trustee (the “Liquidation
Value”). The Liquidation Value of the Debtor would consist of the net proceeds received from the disposition
by a Chapter 7 trustee (as opposed to a disposition under this Plan) of the Debtor’s Property and other assets
plus any cash or recovery from Causes of Action held by the Debtor.

          The Liquidation Value available to Holders of Claims or Interests that are not Secured Claims would
be reduced by, among other things: (a) the Claims of Secured Creditors to the extent of the value of their
collateral and the likelihood such secured Claims would increase dramatically in amount while a chapter 7
trustee prepared for liquidation of the Property; (b) the costs, fees, commissions, and expenses of Chapter 7
liquidation, as well as other administrative expenses of the Debtor’s Chapter 7 Case; (c) unpaid Administrative
Expense Claims of the Chapter 11 Case; and (d) Priority Claims and Priority Tax Claims, which would likely
increase in amount with the passage of time, (d) a likely lesser value received for the Property as a result of
the taint of a Chapter 7 liquidation rather than through an orderly sale in Chapter 11, and most importantly (e)
the lack of a dedicated Creditor Fund to ensure a minimum recovery to creditors if there are insufficient Sales
Proceeds, available Cash or Causes of Action to pay Claims. The Debtor’s costs of liquidation in Chapter 7
Case would include the statutory commissions or compensation of the trustee, as well as legal fees of a
trustee’s counsel to familiarize herself with the Case, and those of other professionals retained by such trustee,
asset disposition expenses, applicable Taxes, litigation costs, Claims arising from the prolonged
administration of the Debtor during the pendency of the Chapter 7 Case and all unpaid Administrative Claims
incurred by the Debtor during the Chapter 11 Case that are allowed in the Chapter 7 Case.

         The information contained in Exhibit E hereto provides a summary of the Liquidation Value of the
Debtor’s interests in property, assuming a Chapter 7 liquidation in which the trustee appointed by the
Bankruptcy Court would liquidate the Debtor’s properties and interests. In summary Plan Proponent believes
that Chapter 7 liquidation would result in diminution in the value to be realized by Holders of Allowed Claims,
as compared to the proposed Distributions under the Plan as a result of the additional layer of administrative
costs attendant with appointment of a Chapter 7 Trustee and professionals therefor. The Plan Proponent
believes that the Plan will provide a greater ultimate return to Holders of Allowed Claims than would a
Chapter 7 liquidation of the Debtor.

    3. Cramdown

         In the event that any Impaired Class of Claims or Interests does not accept the Plan, the Bankruptcy
Court may nevertheless confirm the Plan if all other requirements under section 1129(a) of the Bankruptcy
Code are satisfied, and if, with respect to each Impaired Class which has not accepted the Plan, the
Bankruptcy Court determines that the Plan does not “discriminate unfairly” and is “fair and equitable” with
respect to such Class. Confirmation under section 1129(b) of the Bankruptcy Code requires that at least one
Impaired Class of Claims accepts the Plan, excluding any acceptance of the Plan by an “insider” (as that term
is defined in section 101 of the Bankruptcy Code). The Plan Proponent intends to seek confirmation of the


                                                       11
      Case 1-19-41489-ess            Doc 37      Filed 08/07/19        Entered 08/07/19 12:09:59




Plan notwithstanding the non-acceptance of one or more Impaired Classes.

      E. Alternatives to Confirmation and Consummation of the Plan

       If the Plan is not confirmed, the Debtor’s Chapter 11 Case would most likely be (i) converted to a
liquidating case under a Chapter 7 trustee’s supervision or (ii) dismissed. If the Case is dismissed, Myrtle
Funding would immediately proceed with the state court foreclosure process. The Plan Proponent does not
believe that any value of the Property above Myrtle Funding’s Claim would remain for more than a few
months after which there would be no equity above Myrtle Funding’s claim. Once that happens, there would
be no possible avenue for recovery for other creditors of this Debtor. The Plan Proponent believes that under
either alternative, conversion to chapter 7 or dismissal, Distributions to unsecured creditors, if any, would
necessarily be reduced or eliminated from those realized under the Plan.

      Under the Plan, all Allowed Administrative Expense Claims and Allowed Priority Claims are
guaranteed to be paid in full from the sales proceeds, available Cash, recoveries on Avoidance Actions or
recoveries on Causes of Action or in the event the Debtor’s Estate is administratively insolvent then from
Myrtle Funding. These recoveries are assured under the Plan, even if the value of the Property is less than
the amount of the Allowed Myrtle Funding Secured Claim and, in that case, Myrtle Funding funds the
Creditor Fund.

      Further, if the value of the Property exceeds the amount of the Allowed Myrtle Funding Secured Claim,
then the excess will flow to creditors without diminishment due to foreclosure expenses or Chapter 7
expenses, including trustee’s statutory commissions and professional and legal fees.

     Consequently, Plan Proponent believes that the Plan will provide a much greater ultimate return to
Holders of Allowed Claims than would a Chapter 7 liquidation of the Debtor or a dismissal.

                                            V. BACKGROUND

          On or about the Filing Date, the Debtor filed with the Bankruptcy Court under penalty of perjury a
pro se chapter 11 petition seeking bankruptcy protection (the “Petition”). The Petition was accompanied by
a sworn list of creditors, which list included only Myrtle Funding, the Receiver, and Velocity Commercial
Capital, the original plaintiff in the state court foreclosure matter. Over a period of months after the Filing
Date, the Debtor filed some but not all required documents with the Bankruptcy Court setting forth
background information about the Debtor. A copy of such filings are attached hereto as and made part of
Exhibit B. The Debtor is an active New York corporation with its principal place of business at 459 Myrtle
Avenue, Brooklyn, NY 11205 and a mailing address of 2 Hassake Road, Old Greenwich, CT 06870. The
Debtor is a single asset real estate company that owns two contiguous, mixed use, residential and
commercial buildings located at 459-461 Myrtle Avenue, Brooklyn, NY 11205 [Block 1889, Lots 89 and
90] (defined above as the Property). The Debtor owns all of the right, title and interest in and to the Property
subject to valid liens against the Property. Myrtle Funding holds a note, recorded first mortgage, assignment
of leases and rents, and personal guaranty of the Debtor’s principal and the recorded first mortgage is a first
priority lien on the Properties. The Debtor scheduled the collective value of the Property at $5,600,000.
The Property is occupied, in whole or in part, with residential tenants, a commercial tenant which is a
business operated by the Debtor’s principal, and there is a commercial antenna lease believed to be with T-


                                                      12
      Case 1-19-41489-ess           Doc 37      Filed 08/07/19        Entered 08/07/19 12:09:59




Mobile and/or Omnipoint. The auction of the Property contemplated herein is as-is, where-is, and subject to
all valid tenancies.

        The recorded mortgage held by 461 Myrtle Avenue Funding LLC (defined herein as Myrtle
Funding), remains outstanding, is in default since October 1, 2016, and is subject to state court foreclosure
proceedings were commenced in New York State Court for Kings County under Index No. 510329/2017
(the “Foreclosure Action”), which Action is stayed by the chapter 11 case. While in default, interest accrues
on the unpaid principal balance of $2,714,640.58 at the rate of 12.5 % per annum or approximately
$942/day, or more than $28,000 per month, plus allowed legal fees and expenses. As of the date hereof,
during the pendency of this case, more than $160,000 in interest has accrued. Pursuant to section 506(b) of
the Bankruptcy Code, there shall be allowed postpetition interest and legal fees, to the extent allowed in the
underlying documents, on oversecured claims like the claim asserted by Myrtle Funding. Myrtle Funding
intends to assert its rights under section 506(b) of the Bankruptcy Code. In the state court Foreclosure
Action, Myrtle Funding moved for the appointment of a receiver of rents and Gregory LaSpina, Esq. was
appointed receiver (the “Receiver”). The Receiver commenced a number of state court proceedings to
enforce his rights as receiver. As a result of the many state court legal proceedings, the Receiver asserts a
claim in this case, secured by the rents and Property, in the amount of approximately $50,000. After the
appointment of the Receiver and following certain landlord tenant rulings obtained by the Receiver, the
Debtor commenced this Bankruptcy Case to stay further state court proceedings. It is the Plan Proponent’s
belief that the Property is fully or nearly fully occupied including the commercial units, which are occupied
by a business run by the Debtor’s principal Malik Armstead.
       On March 14, 2019 (the “Filing Date”) the Debtor filed a voluntary petition for relief pursuant to
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtor has continued in its
business as a debtor in possession pursuant to 11 U.S. C. §§ 1107 and 1108. Since the Filing Date, the
Property has been occupied and the Plan Proponent believes productive and generates monthly revenue in
unknown amounts and expenses of unknown amounts because none of the required monthly operating
reports have been filed. To the best of the Plan Proponent’s knowledge, the Debtor is a holding company
with no other business operations and no employees.
       As of the Filing Date, Myrtle Funding asserted a fully secured claim in the amount of $3,795,916.27
based on a defaulted note and first mortgage lien. As a fully secured claim and pursuant to the underlying
note and mortgage, Myrtle Funding asserts that, pursuant to Section 506(b) of the Bankruptcy Code, Myrtle
Funding’s Claim continues to accrue interest, legal fees and expenses. As of August 31, 2019, Myrtle
Funding estimates that approximately $160,000 in interest and plus legal fees and costs estimated through
confirmation to be approximately $30,000 became due and owing (subject the proper filing of a substantial
contribution motion pursuant to section 503(b) of the Bankruptcy Code on notice to case parties, and subject
to allowance by the Bankruptcy Court). Thus, Myrtle Funding asserts a Claim in the amount of
approximately $3,986,916.27. Myrtle Funding has agreed to bid such amount as an opening bid in the
auction of the Property. To the extent any portion of this opening bid amount is disallowed, Myrtle Funding
will make up that disallowed portion in cash as part of its opening bid at an auction, if any.
                                      VI. THE CHAPTER 11 CASE

         Since the Filing Date, the Debtor has continued to operate as debtor-in-possession subject to the
supervision of the Bankruptcy Court. An immediate effect of the commencement of the Chapter 11 Case
was the imposition of the automatic stay under the Bankruptcy Code which, with limited exceptions, enjoined

                                                     13
      Case 1-19-41489-ess            Doc 37       Filed 08/07/19       Entered 08/07/19 12:09:59




the commencement or continuation of all collection efforts by creditors, the enforcement of liens against the
Debtor and any litigation against the Debtor. This injunction remains in effect, unless modified or vacated by
order of the Bankruptcy Court, until the Plan is confirmed and the Conditions to the Effective Date are
satisfied.

        A.       Significant Chapter 11 Events

                  1.       Schedules and Statements of Financial Affairs. Section 521 of the Bankruptcy Code
and Bankruptcy Rule 1007 require a debtor to prepare and file schedules and statements of financial affairs in
connection with the commencement of a Chapter 11 Case. On the Filing Date, the Debtor filed its voluntary
chapter 11 petition and a creditor list listing just three creditors including Myrtle Funding, the Receiver and
the original plaintiff in the Foreclosure Action. On March 28, 2019, Mr. Davy filed an appearance as
bankruptcy counsel for the Debtor. The Debtor’s Schedules of Assets and Liabities and Statement of
Financial Affairs are due within 15 days of the Filing Date, or in this case they were due by March 29, 2019,
unless such date was extended by the Court. No request for an extension was ever made. Between May 4th
and May 13th, 2019 well more than a month late, the Debtor filed partial Schedules, which are attached hereto
as and made part of Exhibit B. On May 23, 2019, Mr. Davy filed his application to be retained as Debtor’s
counsel. Between May 31st and June 24th 2019, the Debtor filed additional disclosures, Schedules and the
Statement of Financial Affairs, all of which are made part of Exhibit B in the order and manner in which they
were filed. On June 24, 2019, the Debtor filed a motion to establish a claim bar date to which Myrtle Funding
filed a limited objection based on the unnecessarily long period of time proposed to be given to the
governmental entities to file a claim in this case. At a status conference on July 23, 2019, the Debtor and the
Court agreed that September 26, 2019 would be the bar date for all claimholders including governmental
units. On July 23rd and July 24th Mr. Davy filed supplemental affidavits in support of his retention. As of the
date hereof, no order authorizing his retention and no order setting a bar date has been entered. A copy of the
chapter 11 petition and associated documents, the 1007 Affidavit and the Debtor’s Schedules are attached
hereto as Exhibit B. [Docket Nos. 1, 15, 16, 17, 18, 19, 20, 21, 24, 26, 27, 28]. Since the Filing Date, the
Debtor has not filed any operating reports, which are required by, among other things, Rule 2015 of the
Federal Rules of Bankruptcy Procedure and Local Bankruptcy Rule 2015-1 At the July status conference,
the Court directed the Debtor to come current with missing operating reports by July 30, 2019. As of that
date, and as of the date hereof, no operating reports have been filed. Accordingly, as of the date hereof, little
to nothing is known about the income and expenses of the Debtor since the Filing Date. The Schedules
however reflect that the Debtor collects more than $11,000 per month in rents and that figure does not include
any rent from the business run at the Property by the Debtor’s principal. This Disclosure Statement will likely
be amended to include the operating reports once they are filed and Exhibit C hereto is reserved for those
reports once filed. Given the lack of operating reports, most of the financial and claims-related information
contained in this Disclosure Statement is derived from statements under oath by the Debtor’s principal in the
Schedules and at the initial creditor meeting conducted by the Office of the United States Trustee. All parties
are encouraged to review all of the attachments to this Disclosure Statement as part of their evaluation of the
Plan.

                  2.      Bar Date. As of the August 5, 2019, the Debtor had not obtained an order
establishing a final date for creditors to file proofs of claim in the Debtor’s case. This is typically filed by
debtor within the first few months of a chapter 11 case. In this case, the motion for same has been filed but
no order has been entered. It is expected that September 26, 2019 will be the bar date for all parties in this
case.

                                                       14
      Case 1-19-41489-ess            Doc 37       Filed 08/07/19       Entered 08/07/19 12:09:59




                3.      Retention of Professionals. The Law Firm of Courtney Davy, Esq. has appeared on
behalf of the Debtor. On May 23, 2019, Mr. Davy filed his initial application for his retention as counsel to
the Debtor. He filed supplements to such retention application on June 24, 2019, July 23, 2019 and on July
24, 2019. As of August 5, 2019, no order has been entered retaining such law firm.

                 4.       Other Motions. As of the date hereof, the Debtor has not filed any other motions or
applications in the Bankruptcy Case. The Debtor has not filed a plan or disclosure statement, has not
commenced making adequate protection payments to Myrtle Funding as its senior secured creditor, has not
retained an accountant, has not filed a sale motion or a motion to obtain financing to address the debt to Myrtle
Funding the accrual of interest, and has not obtained consent or authority to use rents, which are Myrtle
Funding’s cash collateral. Section 363 of the Bankruptcy Code prohibits the use of cash collateral, i.e., the
rents from the Property, without the consent of the secured party, Myrtle Funding. Myrtle Funding has not
consented to the Debtor’s use of its cash collateral and no order has been entered authorizing the Debtor to
use such cash collateral. Accordingly, as of August 5, 2019, the Debtor is in violation of section 363 of the
Bankruptcy Code.

                                     VII. SUMMARY OF THE PLAN

        The following is an overview of certain material provisions of the Plan. The following summaries
of the material provisions of the Plan do not purport to be complete and are qualified in their entirety by
reference to all the provisions of the Plan, all exhibits, all documents described therein, and the definitions
therein of certain terms used below. Terms used herein but not defined herein shall have the meaning
ascribed to them in the Plan.

       A.       The Effective Date of the Plan is the date that is fifteen (15) days after the
Confirmation Date, or, if such date is not a Business Day, the next succeeding Business Day;
provided, however, that if all Conditions Precedent to the Effective Date have not been satisfied
or waived, if subject to waiver, on or prior to such date, then the Effective Date shall be the
following date on which all such Conditions Precedent to the Effective Date have been satisfied
or waived, if subject to waiver.

        B. General Information Concerning Treatment of Claims and Interests

             1.    United States Trustee Claims, Administrative Expense Claims and Priority Tax Claims

        Pursuant to the Plan, Holders of Claims of the Office of the United States Trustee, Allowed
Administrative Expense Claims and Allowed Priority Tax Claims (set forth in Articles II and III of the Plan)
have not been classified and are excluded from classification in accordance with section 1123(a)(1) of the
Bankruptcy Code.

             2.    Classes of Claims and Interests

          Classes 1, 2, 3, 4 and 5 are Impaired and entitled to vote on the Plan. Plan Proponent intends to
solicit acceptances of the Plan from Holders of such Claims.

        Plan Proponent intends to seek confirmation of the Plan and to take all steps necessary to cause the

                                                       15
      Case 1-19-41489-ess             Doc 37       Filed 08/07/19        Entered 08/07/19 12:09:59




Effective Date to occur as soon as practicable. There can be no assurance, however, as to when the
Effective Date will actually occur. Procedures for the Distribution of Cash pursuant to the Plan, including
matters that are expected to affect the timing of the receipt of Distributions by Holders of Allowed Claims in
certain Classes and that could affect the amount of Distributions ultimately received by such Holders, are
described more fully in Section G below, entitled “PROVISIONS COVERING DISTRIBUTIONS”.

        C. Classification and Treatment of Claims and Interests

         Section 1123 of the Bankruptcy Code requires that, for purposes of treatment and voting, a Chapter
11 plan divide the different claims against, and interests in a debtor into separate classes based upon their legal
nature. In accordance with section 1123 of the Bankruptcy Code, claims of a substantially similar legal nature
are usually classified together, as are shareholder interests which give rise to the same legal rights; the “claims”
and “interests” themselves, rather than their holders, are classified.

         Under a Chapter 11 plan, the separate classes of claims and interests must be designated either as
“impaired” or “unimpaired” by the plan. If a class of claims is “impaired,” the Bankruptcy Code affords
certain rights to the holders of such claims, such as the right to vote on the plan (unless the plan provides for
no distribution to the holders, in which case, the holder is deemed to reject the plan), and the right to receive
under the Chapter 11 plan property of a value that is not less than the value the holder would receive if the
debtor were liquidated under Chapter 7.

                 1. Unclassified Claims

        The Bankruptcy Code does not require classification of certain priority claims against a debtor. In
this Chapter 11 Case, these unclassified claims include Administrative Expense Claims, among others. All
Distributions referred to below that are scheduled for the Distribution Date will be made on the Distribution
Date or as soon as practicable thereafter, unless otherwise agreed to in writing by the Holders of any
unclassified claims.

            (a) United States Trustee Claims, Administrative Expense Claims and Priority Tax Claims:
Claims of the Office of the United States Trustee, which arise under 28 U.S.C. § 1930, together with any
interest thereon pursuant to 31 U.S.C. 3717, to the extent not paid in the normal course during this Chapter 11
case, will be paid from the Sales Proceeds from the sale of the Property, from available Cash, from the
prosecution of Causes of Action, if any, or if Myrtle Funding is the Successful Bidder on a Credit Bid, by
Myrtle Funding, from available Cash and from Causes of Action on the Distribution Date.
          Administrative Expense Claims are the actual and necessary costs and expenses incurred in
connection with the Chapter 11 Case that are allowed under section 503(b) of the Bankruptcy Code. These
expenses typically may include post-petition amounts owed to vendors providing goods and services to a
debtor during the Chapter 11 case, and other obligations incurred after the filing date, including the actual,
reasonable fees and expenses incurred during the Chapter 11 Case of the Debtor’s Professionals. Plan
Proponent believes the Administrative Expense Claims of Professionals include only the fees and expenses
of (i) Plan Proponent counsel, Ravert PLLC, which fees are subject to Court approval pursuant to a properly
filed substantial contribution motion, and which are expected to be approximately $30,000 and are made part
of Myrtle Funding’s Allowed Secured Claim, (ii) Debtor’s bankruptcy counsel, Courtney Davy, Esq., for
services rendered to the Debtor and its Estate during the Chapter 11 Case, which fees are subject to Court
approval, provided however that Plan Proponent reserves intends to object to any fee request that exceeds
$10,000 given the modest amount of services rendered thus far in this Case; and (iii) the reasonable expenses

                                                        16
      Case 1-19-41489-ess             Doc 37       Filed 08/07/19        Entered 08/07/19 12:09:59




of the Plan Administrator under the Plan. All Allowed Administrative Expense Claims, to the extent not paid
in the normal course during this Chapter 11 case, will be paid from the Sales Proceeds from the sale of the
Property, from available Cash, and from the prosecution of Causes of Action, if any, or if Myrtle Funding is
the Successful Bidder on a Credit Bid, by Myrtle Funding, from available Cash, and Causes of Acrtion on the
Distribution Date. The auctioneer’s fee, if the Property goes to auction, would be paid by the Successful
Bidder as a buyer’s premium. For the avoidance of doubt, although Myrtle Funding’s claim include a claim
for post-petition legal fees and/or or protective advances pursuant to section 506(b) of the Bankruptcy Code,
a substantial contribution motion pursuant to section 503(b) of the Bankruptcy Code or otherwise, such
substantial contribution claim remains subject to court approval and is treated for the purposes of the Plan as
part of such claimholder’s prepetition claim and is to be paid in accordance with its respective Class treatment.

         Allowed Priority Tax Claims to the extent not paid in the normal course during this Chapter 11 case,
will be paid from the Sales Proceeds from the sale of the Property, from available Cash, from the prosecution
of Causes of Action, if any, or if Myrtle Funding is the Successful Bidder on a Credit Bid, by Myrtle Funding,
from available Cash and Causes of Action on the Distribution Date.

        The Plan Proponent estimates that the above-mentioned unclassified Claims will total approximately
$65,000 or $70,000 as of the Effective Date, which figure includes U.S. Trustee fees of approximately
$20,000 to $25,000 (which is estimated through a Closing since that’s when the bulk of these fees will accrue),
$14,000 in filed IRS claims, approximately $20,000 in municipal tax claims, $10,000 in professional fees but
such unclassified Claims do not include Plan Proponent’s legal fees and expenses addressed as part of the
treatment of Class 2 (which itself includes a substantial contribution claim), the Allowed Myrtle Funding
Secured Claim.

         All payments to Professionals for compensation and reimbursement of expenses will be made in
accordance with the procedures established by the Bankruptcy Code and the Bankruptcy Rules relating to the
payment of interim and final compensation and expenses. The Bankruptcy Court will review and determine
all such requests, after notice to creditors and a hearing wherein the Debtor and other parties-in-interest may
participate, and if appropriate, object to the allowance thereof.

        At this time, there has been no disclosure of potential Chapter 11 Administrative Expenses of the
Debtor’s professionals. However, the Plan provides that on or before three (3) Business Days after the
Effective Date, each professional retained in the Chapter 11 Case shall submit an estimate of such
professional’s Administrative Expense Claim through such date to (a) the Plan Proponent’s counsel, Ravert
PLLC, 116 West 23 Street, Suite 500, New York, NY 10011, Attn: Gary O. Ravert, Esq; and (b) the United
States Trustee for the Eastern District of New York, U.S. Federal Office Building, 201 Varick Street, Room
1006, New York, New York 10014. The Court will establish a final date by which all final applications
Administrative Expense Claims and substantial contribution motions must be filed.

         Each Administrative Expense Claim Claimant who seeks allowance of an Administrative Expense
Claim (a) that is not incurred in the ordinary course of the Debtor’s business, which Claim should be paid in
the ordinary course, (b) that is not allowed by a Final Order, and that fails to timely and duly file a proof of its
Administrative Expense Claim, or (c) for Professional Fees that fails to timely and duly institute a request for
a hearing thereon, as provided for in the Plan, shall NOT be treated as a creditor with respect to such claim for
the purposes of receiving any Distribution in connection with such Administrative Expense Claim. Except as
otherwise specified in the Plan or a Final Order of the Bankruptcy Court, the Allowed Amount of an


                                                        17
      Case 1-19-41489-ess            Doc 37      Filed 08/07/19       Entered 08/07/19 12:09:59




Administrative Expense Claim shall not include interest on such Claim from and after the Filing Date.

                 2. Classified Claims and Interests

              (a) Class 1- Allowed Priority Claims - Class 1 consists of the Allowed Priority Claims that are
not tax claims. There were no non-tax Priority Claims scheduled by the Debtor in the Schedules and as of
the date hereof none have been filed. To the extent such Claims are filed and become Allowed Claims, they
shall be paid Pro Rata up to in full from the Sales Proceeds, available Cash and Causes of Action, or, if
Myrtle Funding is the Successful Bidder on its Credit Bid in the amount of $3,986,916.27, then from Myrtle
Funding up to the amount of the Creditor Fund, available Cash and the Causes of Action, if any. The Plan
Proponent does not believe there are or will be any other Priority Claims. The Plan Proponent is not aware
of any Causes of Action. To the extent Causes of Action exist on behalf of the estate, the Confirmation
Order will provide that the Plan Administrator shall be authorized to prosecute same on behalf of holders of
Claims in Classes 1, 3, 4, and 5. The holder of any Priority Claim, to the extent it is an Allowed Claim, shall
be entitled to a Pro Rata Distribution from any available Cash and Causes of Action up to payment in full.
              Full Settlement - The treatment and consideration to be received by Allowed Priority Claims
shall be, subject to the terms hereof, in full settlement and final satisfaction of such Claims against the
Debtor.
              Class 1 is Impaired under the Plan and is entitled to vote.

               (b) Class 2 – Allowed Myrtle Funding Secured Claim – Class 2 consists of the Allowed
Myrtle Funding Secured Claim in the prepetition amount of $3,795,916.27 as of the Filing Date, plus post-
petition interest of approximately $160,000 as of August 31, 2019, plus advances, plus postpetition legal
fees in the amount of approximately $30,000, all as allowed by the Court pursuant to section 506(b) of the
Bankruptcy Code and pursuant to a properly filed substantial contribution motion, for a total estimated
prepetition claim of approximately as of August 31, 2019. Myrtle Funding shall file a substantial
contribution motion with the Court for all postpetition legal fees and expenses it seeks within three (3)
Business Days of the Effective Date.
               In the event Myrtle Funding is the Successful Bidder and the Property is transferred to Myrtle
Funding pursuant to its Credit Bid, Myrtle Funding shall take title to the Property subject to any valid leases
therein in full satisfaction of its pre- and postpetition claims against the Debtor and the Debtor’s estate. In
that case, Myrtle Funding shall pay in full, in Cash, on the Distribution Date, the Allowed Claims in Articles
II and III of the Plan. Further, Myrtle Funding shall fund in Cash no later than the Distribution Date the
$25,000 Creditor Fund plus available Cash, plus proceeds of Causes of Action which Fund shall be held in a
segregated bank account for funding Claims in Classes 1 and 3, and 4, and if paid in full, Class 5. In the
event the Successful Bidder is a Cash bidder, Myrtle Funding shall be paid in full from the Sales Proceeds.
               Any objection to the Myrtle Funding Secured Claim, including any Administrative Claim filed
by Myrtle Funding, shall be filed with the Court no later than 5:00 PM, three business days prior to Closing.
In the event that there is no timely objection to Myrtle Funding’s Claim, and if the Myrtle Funding is not the
Successful Bidder, then Myrtle Funding shall be paid in Cash from the Sales Proceeds at the Closing the
prepetition amount of $3,795,916.27, plus post-petition amounts due to Myrtle Funding pursuant to section
506(b) of the Bankruptcy Code, plus the full amount set forth in its Myrtle Funding Substantial Contribution
Claim for an approximate amount of $3,986,916.27 as of August 31, 2019. In the event there is a timely
filed objection to the Myrtle Funding Secured Claim, then funds in an amount equal to the Disputed
Amount shall be placed in the Disputed Claim Reserve to be held by Plan Administrator’s attorney, Ravert
PLLC, in its attorney escrow account and shall only be distributed in accordance with Article X of the Plan.

                                                      18
      Case 1-19-41489-ess             Doc 37       Filed 08/07/19        Entered 08/07/19 12:09:59




             Full Settlement - The treatment and consideration to be received by Myrtle Funding shall be,
subject to the terms of the Plan, in full settlement and final satisfaction of all of its Claims against the Debtor
and this estate.
             Class 2 is Impaired under the Plan and is entitled to vote.

              (c) Class 3 – Allowed Claim of the Receiver - Class 3 consists of the Allowed Claim of the
Receiver, which is estimated to be in the amount of approximately $50,000 as of August 31, 2019 and
which is asserted as a secured claim secured by the proceeds of the Property.
              In the event Myrtle Funding is the Successful Bidder and the Property is transferred to Myrtle
Funding pursuant only to its Credit Bid, then there will be no cash Sales Proceeds above the Allowed
Myrtle Funding Secured Claim thereby rendering the Receiver Claim unsecured to the extent there is no
available Cash. The Receiver Claim shall be first paid from available Cash, if any, up to in full. In the event
the Allowed Claim of the Receiver is not paid from the Sales Proceeds or available Cash, the unsecured
balance of the Receiver Claim will be paid after payment in full of Class 1 Priority Claims, and will be paid
Pro Rata along with holders of Class 4 Claims, up to in full, from the Creditor Fund of $25,000 to be funded
by Myrtle Funding, available Cash, and recoveries from Causes of Action. Any amount still owing to the
Receiver after payment as outlined above, shall be paid directly by Myrtle Funding.
              In the event that the Successful Bidder is a Cash bidder, then from the Sales Proceeds, the
available Cash, and Causes of Action after payment in full on the Distribution Date of the unclassified
Allowed Claims in Articles II and III above, and payment of the Allowed Myrtle Funding Secured Claim,
including post-petition amounts due to Myrtle Funding pursuant to section 506(b) of the Bankruptcy Code
and the full amount set forth in its Myrtle Funding Substantial Contribution Claim, then to the extent the
Receiver Claim is an Allowed Secured Claim, the Receiver shall be paid in full up to its Allowed Secured
Claim from the Sales Proceeds and available Cash. If there are insufficient Sales Proceeds and Cash to pay
the Receiver Allowed Secured Claim in full, then, Myrtle Funding shall fund the Creditor Fund in in the
amount of $5,000, which along with available Cash and Causes of Action recoveries, will be used for
Distributions to Class 1 Claims first and then Pro Rata to unsecured creditors in Classes 3 and 4. Any
amount still owing to the Receiver after payment as outlined above, shall be paid directly by Myrtle
Funding. The Plan Proponent is not aware of any Causes of Action. To the extent Causes of Action exist
on behalf of the estate, the Confirmation Order will provide that the Plan Administrator shall be authorized
to prosecute same on behalf of holders of Claims in Classes 1, 3, 4, and 5.
              Full Settlement - The treatment and consideration to be received by the Receiver shall be,
subject to the terms of the Plan, in full settlement and final satisfaction of all of its Claims against the Debtor.
              Class 3 is Impaired under the Plan and is entitled to vote.

             (d) Class 4 – General Unsecured Claims - Class 4 consists of all Allowed General
Unsecured Claims. The Debtor Scheduled no General Unsecured Claims. One such claim was filed: Con
Edison in the amount of $828.05. As of the date hereof, there were no other General Unsecured Claims
filed or scheduled by the Debtor in the Schedules.
             In the event Myrtle Funding is the Successful Bidder and the Property is transferred to Myrtle
Funding pursuant only to its Credit Bid, then Myrtle Funding shall fund the Creditor Fund in the amount of
$25,000, plus available Cash, plus recoveries from Causes of Action for payment to Class 1 up to in full and
then Pro Rata Distributions to Classes 3 and 4 up to payment in full of all Allowed Claims in such Classes.
             In the event that the Successful Bidder is a Cash bidder, then from the Sales Proceeds plus
available Cash, plus Causes of Action, after payment in full on the Distribution Date of the unclassified
Allowed Claims in Articles II and III of the Plan, and payment of the Allowed Myrtle Funding Secured


                                                        19
      Case 1-19-41489-ess             Doc 37      Filed 08/07/19        Entered 08/07/19 12:09:59




Claim, including post-petition amounts due to Myrtle Funding pursuant to section 506(b) of the Bankruptcy
Code and the full amount set forth in its Myrtle Funding Substantial Contribution Claim, then to the extent
the Receiver Claim is an Allowed Secured Claim, the Receiver shall be paid in full up to its Allowed
Secured Claim from the Sales Proceeds and available Cash. If there are still insufficient Sales Proceeds to
pay the Receiver Allowed Secured Claim in full, then, Myrtle Funding shall fund the Creditor Fund in in the
amount of $5,000, plus available Cash, plus Causes of Action for payment to Class 1 first and then Pro Rata
Distribution to the Allowed Claims in Classes 3 and 4. The Plan Proponent is not aware of any Causes of
Action. To the extent Causes of Action exist on behalf of the estate, the Confirmation Order will provide
that the Plan Administrator shall be authorized to prosecute same on behalf of holders of Claims in Classes
1, 3, 4, and 5.
              Full Settlement - The treatment and consideration to be received by the General Unsecured
Claims shall be, subject to the terms hereof, in full settlement and final satisfaction of all of their Claims
against the Debtor.
              Class 4 is Impaired under the Plan and entitled to vote.

              (e) Class 5 – Interests Class 5 consists of Allowed Interests in the Debtor. In the event
Myrtle Funding is the Successful Bidder and the Property is transferred to Myrtle Funding pursuant only to
its Credit Bid, then Myrtle Funding shall fund the Creditor Fund in the amount of $25,000, plus available
Cash, plus Causes of Action for payment of Class 1 Claims up to in full and then Pro Rata to Classes 3 and
4 up to payment in full of all Allowed Claims in such Classes. Class 5 Interests shall only receive excess
Sales Proceeds after payment in full of all unclassified Claims set forth in Article II and III, and after Classes
1, 2, 3, and 4 are paid in full or as set forth herein.
              In the event that the Successful Bidder is a Cash bidder, then from the Sales Proceeds, available
Cash and Causes of Action, after payment in full on the Distribution Date of the unclassified Allowed
Claims in Articles II and III above, and payment of the Allowed Myrtle Funding Secured Claim, including
post-petition amounts due to Myrtle Funding pursuant to section 506(b) of the Bankruptcy Code and the full
amount set forth in its Myrtle Funding Substantial Contribution Claim, then to the extent the Receiver Claim
is an Allowed Secured Claim, the Receiver shall be paid in full up to its Allowed Secured Claim from the
Sales Proceeds and available Cash. If there are insufficient Sales Proceeds plus available Cash to pay the
Receiver Allowed Secured Claim in full, then, Myrtle Funding shall fund the Creditor Fund in the amount
of $5,000, plus available Cash, plus Causes of Action recoveries for payment of Class 1 up to in full and
then for Distribution Pro Rata to the Allowed Claims of in Classes 3 and 4. The Plan Proponent is not
aware of any Causes of Action. To the extent Causes of Action exist on behalf of the estate, the
Confirmation Order will provide that the Plan Administrator shall be authorized to prosecute same on behalf
of holders of Claims in Classes 1, 3, 4 and 5. The holder of any Claims in Classes 1, 3, and 4, the extent
they are Allowed Claims, shall be entitled to a Pro Rata Distribution from any Causes of Action up to
payment in full, and Class 5 shall not be entitled to any Distribution unless and until Classes 1, 3, and 4 and
paid in full with interest at the Federal Judgment Rate.
              Full Settlement - The treatment and consideration to be received by Holders of Allowed
Interests in Class 5 shall be, subject to the terms hereof, in full settlement and final satisfaction of their
respective Interests to the extent of the Distributions provided for herein on account of such Interests.
              Class 5 is an Impaired Class under the Plan and entitled to vote.

        D. Sources of Cash To Make Plan Distributions

        Except as otherwise provided in the Plan or the Confirmation Order all Cash necessary for Debtor to


                                                       20
      Case 1-19-41489-ess            Doc 37      Filed 08/07/19        Entered 08/07/19 12:09:59




make Distributions and payments required under the Plan to Holders of Allowed Claims will be paid by the
Plan Administrator from the proceeds of the Auction and sale of the Property, from the available Cash
proceeds from the Property, and/or recoveries from Causes of Action as required. Notwithstanding the
foregoing, if Myrtle Funding is the Successful Bidder based on a credit bid and the bankruptcy estate is
determined administratively insolvent, the unclassified Claims, Administrative Expense Claims and the
Receiver Claim shall be paid in accordance with the Plan by Myrtle Funding.

        E. Unexpired Leases and Executory Contracts

        1.      Generally. Under section 365 of the Bankruptcy Code, the Debtor has the right, subject to
Bankruptcy Court approval, to assume or reject executory contracts or unexpired leases. If an executory
contract or unexpired lease entered into before the Filing Date is rejected by the Debtor prior to entry of the
Confirmation Order, it will be treated as if the Debtor breached such contract or lease on the date immediately
preceding the Filing Date, and the other party to the agreement may assert a General Unsecured Claim for
damages incurred as a result of the rejection.

         2.        Assumption and Rejection. The Plan provides in Article VIII that as of the Effective Date,
any executory contract or unexpired lease, except for the Assumed Tenant Leases, that has not been expressly
assumed or rejected with approval by order of the Bankruptcy Court shall be deemed to have been assumed
and assigned as part of the sale unless (a) there is then pending before the Bankruptcy Court a motion to reject
such unexpired lease or executory contract, or (b) the Bankruptcy Court has entered an order extending the
period during which a motion may be made to reject such unexpired lease or executory contract, and such a
motion is filed with the Bankruptcy Court before the expiration of such period. All Assumed Tenant Leases
will be deemed to be assumed and assigned to the Successful Bidder or Back-up Bidder, as the case may be,
as of the date of the Closing. The Disclosure Statement and the Plan shall constitute due and sufficient notice
of the intention to assume all executory contracts and unexpired leases except for any that are not rejected or
pending rejection. The Confirmation Order shall be deemed an order under section 365(a) of the Bankruptcy
Code rejecting any such executory contracts and unexpired leases, if any, that are expressly rejected in the
Plan. The Confirmation Order will include provisions for the assumption and assignment of the Assumed
Tenant Leases.

        3.       Bar Date for Rejection Damage Claims. Unless otherwise provided for by an order of
the Bankruptcy Court entered on or prior to the Confirmation Date, any Rejection Damage Claim for
an executory contract or unexpired lease rejected by the Plan must be filed with the Bankruptcy Court
on or before 30 calendar days after entry of an order rejecting such executory contract or unexpired
lease with a copy thereof upon (a) Plan Proponent’s counsel, Ravert PLLC, 116 West 23 Street, Suite
500, New York, NY 10011, Attn: Gary O. Ravert; (b) counsel for the Debtor, Courtney Davy, Esq.,
305 Broadway, Suite 1400, New York, NY 10007; and (c) the United States Trustee for the Eastern
District of New York, U.S. Federal Office Building, 201 Varick Street, Room 1006, New York, New
York 10014.
        Any Entity that fails to file and serve its Rejection Damage Claim within the period set forth
above shall be forever barred from asserting a Claim against the Debtor, the Estate, the Plan
Administrator, the Post-Confirmation Estate or any Property or interests in Property of the Debtor,
the Plan Administrator, or the Post-Confirmation Estate. All Allowed Rejection Damage Claims shall
be classified as General Unsecured Claims (Class 4) under the Plan.



                                                      21
      Case 1-19-41489-ess             Doc 37       Filed 08/07/19        Entered 08/07/19 12:09:59




        F. Means For Effectuating The Plan

        1.            Auction Sale of the Property

                  (a) The Plan is predicated upon the Bankruptcy Court entering the Confirmation Order,
which, among other things, authorizes and approves the Auction Sale Procedures, and authorizes the Auction
of the Property in accordance with the terms of the Plan and the Auction Sale Procedures, which are attached
as Exhibit A to the Plan, which procedures shall govern all aspects of the sale, authorizes the Closing of the
Sale to successful purchaser or the Successful Bidder or Back-up Bidder, as appropriate, and authorizes the
transfer of the Property to the successful purchaser or Successful Bidder or Back-up Bidder without further
court order, fees and clear of all liens, claims, and encumbrances pursuant to section 1123(a)(5)(D) and grants
the purchaser the benefit of section 1146 of the Bankruptcy Code with respect to transfer taxes.

               (b) As of the entry of the Confirmation Order, Myrtle Funding shall be the Plan
Administrator. Within three business days of entry of the Confirmation Order, the Plan Administrator shall
retain MYC & Associates as auctioneer and, manager if the Plan Administrator chooses to do so, a separate
property manager for the Property so as to maintain, preserve, prepare such Property for marketing and
Auction. The Property shall be marketed for no less than 60 days after the MYC & Associates.

                 (c)     Unless otherwise provided herein, the Plan Administrator and the Auctioneer shall,
in accordance with the Auction Sale Procedures, auction the Property and proceed to Closing with the
winning bidder. If no higher and better bid than the Credit Bid is received, the Plan Administrator shall close
on the sale of the Property to Myrtle Funding based on its Credit Bid. Any disputes concerning Qualified
Bidders, Successful Bidders or Back-up Bidders will be resolved by the Bankruptcy Court.

                  (d)      Myrtle Funding is deemed a Qualified Bidder and shall open the auction with an
Opening Bid of $3,986,916. Such amount is a credit bid. To the extent such amount is disallowed in whole
or in part, Myrtle Funding shall make up the disallowed portion of its Credit Bid in cash. If Myrtle Funding
shall be the Successful Bidder or otherwise entitled to acquire the Property in accordance with the Auction
Sale Procedures, it shall have the right to assign its successful Credit Bid and its right to close thereunder prior
to or at the Closing. Any such assignee shall be entitled to all of the rights of Myrtle Funding under the Plan,
including but not limited to the right to take title to the Property free and clear of any and all (i) Liens, Claims
and encumbrances, (ii) Transfer Taxes, and (iii) any anti-assignment provisions under any assigned contracts
or applicable law. Myrtle Funding shall then, as set forth in the Plan, pay all such Claims and fund the
Creditor Fund as required by the Plan.

                 (e)       If the Property is sold for Cash or a Cash bidder is the Successful Bidder or Back-
up Bidder, than the Plan Administrator shall close with such bidder and such bidder shall tender the full
purchase price and pay the broker’s fee as set forth in the Auction Sale Procedures and it shall take title to the
Property free and clear of any and all (i) Liens, Claims and encumbrances, (ii) Transfer Taxes, and (iii) any
anti-assignment provisions under any assigned contracts or applicable law. The Sales Proceeds, plus
available Cash, plus recoveries from Causes of Action shall be used to satisfy Claims as set forth in the Plan
and, to the extent set forth in the Plan, Myrtle Funding shall if required fund the Creditor Fund.

                (f)     The Confirmation Order shall contain appropriate provisions, consistent with
section 1142(a) of the Bankruptcy Code, authorizing and directing the Plan Administrator (and/or Plan
Proponent to the extent not performed by the Plan Administrator) to execute or deliver or to join in the

                                                        22
      Case 1-19-41489-ess            Doc 37      Filed 08/07/19        Entered 08/07/19 12:09:59




execution or delivery of any and all instruments necessary to effectuate the transfer of the Property and to
perform any act, including the satisfaction of any Lien, that is necessary for the consummation of the Plan,
and for Plan Proponent to be authorized and directed to do so in the event Plan Administrator fails or refuses
to do so.

                (f)     Pending the Closing of the sale of the Property, the Plan Administrator shall be
authorized and directed (either personally or through its designee, property manager and/or auctioneer) to
continue to maintain and preserve the Property in all respects and in accordance with the terms hereof.

                  (g)    Notwithstanding anything contained herein or in the Auction Sale Procedures to the
contrary, the Entity acquiring the Property shall assume and be fully responsible and liable, as appropriate,
for evicting or otherwise removing any tenants, subtenants or other persons renting, using or occupying the
Property, including any of their personalty, from and after the date of the Closing.

                 2.       Transfer Taxes. The consummation of the Closing for the Property shall be
deemed a transfer under, pursuant to, in connection with and in furtherance of the Plan, and such sale,
transfer and delivery of any and all instruments of transfer, without limitation, in connection therewith shall
not be taxed under any Transfer Taxes, stamp tax, real estate transfer tax, mortgage recording tax or similar
tax and to the extent permitted by §1146(a) of the Bankruptcy Code shall not be subject to any state, local,
or federal law imposing sales tax. Such exemption shall include any transfer of the Property and the Myrtle
Funding Cash Collateral to Myrtle Funding or its designee or to the Successful Bidder if it is not Myrtle
Funding.

                  3.      Transfer of Assets. At the Closing for the Property, the successful purchaser or
Successful Bidder or the Back-up Bidder shall receive (w) the transfer of deed to the Property and
assignments of any leases in connection therewith, executed by the Plan Administrator for and on behalf of
the Post-Confirmation Estate, the Debtor and its Estate to be recorded in the appropriate office of the County
Clerk or such other applicable recording offices and location(s) as may be appropriate; (x) together with any
and all New York State and other governmental transfer tax returns; and (y) any and all affidavits,
certificates and other documents which may be necessary or are usual and customary to facilitate the
recording of the deed to reflect the Bankruptcy Code section 1146(a) exemption, and to effectuate the
transfer of the Property. The Plan Administrator and Plan Proponent do not make any representations or
warranties whatsoever in connection with the Property. The Property is being sold pursuant to the Plan “AS
IS”, “WHERE IS” in its condition on the Closing Date without any representations, covenants, guarantees
or warranties by the Plan Administrator or Plan Proponent of any kind or nature whatsoever, and free and
clear of any Liens, claims or encumbrances of whatever kind or nature accrued through the date of the
Auction (including, without limitation, any leases or use and occupancy agreements relating to the Property
other than the Assumed Tenant Leases), with such Liens, claims, or encumbrances, if any, to attach to the
proceeds of sale, and subject to any Liens, claims or encumbrances of whatever kind or nature thereafter
accrued as of the date of the Auction. Any such Liens, claims or encumbrances of whatever kind or nature
accruing from and after the Closing shall be the responsibility of the Entity acquiring the Property at the
Closing in accordance with the terms of the Plan and Auction Sale Procedures.

                4.       Cooperation of the Debtor’s Principals. The Debtor, Debtor’s principal(s) and the
Debtor’s authorized signatories shall, at all times, reasonably cooperate with the Plan Administrator and
Plan Proponent or such other Successful Bidder or Back-up Bidder, if applicable, and any of their respective
successors and assigns in connection with the Auction, any Closing for the sale of any Property, and the
                                                      23
      Case 1-19-41489-ess           Doc 37        Filed 08/07/19      Entered 08/07/19 12:09:59




administration of the Post-Confirmation Estate.

                   5.     Funding. The funds needed to pay all U.S. Trustee Fees, Allowed Administrative
Expense Claims, and Allowed Priority Tax Claims will be paid in accordance with the Plan by either Myrtle
Funding if it is the Successful Bidder, plus available Cash and recoveries from Causes of Action, or if the
Successful Bidder is a Cash bidder from the Sales Proceeds, available Cash, and/or from the Causes of
Action and other Property of the estate, in each case as set forth in the Plan. The Allowed Myrtle Funding
Secured Claim (Class 2) will be paid at the Closing in accordance with the terms of the Plan, including the
Auction Sale Procedures. For the avoidance of doubt, if Myrtle Funding is the successful bidder based on a
Credit Bid and the Debtor’s bankruptcy estate is determined administratively insolvent the U.S. Trustee
fees, Allowed Administrative Expense Claims and Allowed Priority Tax Claims shall be paid in full by
Myrtle Funding.

                  6.     Management of the Debtor. On and after the Effective Date, the Post-
Confirmation Estate will be managed and administered by the Plan Administrator and her designee property
manager and/or Auctioneer and the operations of the Debtor shall cease and the Debtor and its principal and
signatories and representatives or agents shall have no further authority with respect to the Property or any
property of this estate.

                 7.       Execution of Documents. The Plan Administrator and/or Plan Proponent shall
execute, release and deliver, for and on behalf of the Post-Confirmation Debtor and its Estate, all documents
reasonably necessary to consummate the transactions contemplated by the terms and conditions of the Plan,
including without limitation, any documents required in connection with the Closing and the sale of the
Property in accordance with the Plan.

                 8.       Filing of Documents. Pursuant to sections 105, 1141(c), 1142(b) and 1146(a) of the
Bankruptcy Code, each and every federal, state and local governmental agency or department, shall be
directed to accept and record any and all documents and instruments necessary, useful or appropriate to
effectuate, implement and consummate the transactions contemplated by the Plan, including but not limited
to the Confirmation Order, and any and all notices of satisfaction, release or discharge or assignment of any
Lien, Claim or encumbrance not expressly preserved by the Plan.

                9.      Transactions on Business Days. If the Effective Date or any other date on which a
transaction may occur under the Plan shall occur on a day that is not a Business Day, the transactions
contemplated by the Plan to occur on such day shall instead occur on the next succeeding Business Day.

                  10.     Implementation. Pursuant to the Confirmation Order and upon confirmation of
the Plan, the Plan Administrator and/or Plan Proponent, as appropriate, shall be authorized to take all
necessary steps, and perform all necessary acts, to consummate the terms and provisions of the Plan
including but not limited to taking possession and control of the Property, the Debtor’s bank accounts, rental
income or other proceeds of the Property, and any Causes of Action to which the Debtor may have been
party. On or before the Effective Date, the Plan Administrator may file with the Bankruptcy Court such
agreements and other documents as may be necessary or appropriate to effectuate or further evidence the
terms and provisions of the Plan and the other agreements referred to herein. Upon the completion of all
acts required to be performed by the Plan Administrator under the Plan and/or the filing by the Plan
Administrator of a certification to that effect with the Bankruptcy Court (which may be included in the

                                                     24
      Case 1-19-41489-ess            Doc 37       Filed 08/07/19        Entered 08/07/19 12:09:59




application for entry of the final decree), the Plan Administrator shall be relieved of its duties under the Plan
for all purposes without the necessity for any other or further actions to be taken by or on behalf of the Plan
Administrator, the Post-Confirmation Estate, or payments to be made in connection therewith. From and
after the Effective Date, the Post-Confirmation Estate and the Plan Administrator shall not be required to file
any document, or take any action, to withdraw the Post-Confirmation Debtor’s business operation from any
States where the Debtor previously conducted business operations.

                  11.     Preservation and Vesting of Claims, Rights, Demands and Causes of Action.
Pursuant to section 1123 of the Bankruptcy Code, the Plan Administrator, shall be vested with, shall retain,
and/or shall have the authority to prosecute and enforce any and all Causes of Action including Avoidance
Actions, claims, controversies, agreements, promises, accounts, rights to legal remedies, rights to equitable
remedies, rights, demands and without limitation Causes of Action of any kind or nature whatsoever held
by, through, or on behalf of the Debtor, its Estate, the Post-Confirmation Debtor, the Plan Administrator
and/or the Post-Confirmation Estate. The Plan Administrator will also be authorized to challenge, object to
and/or settle disputed Claims, without first having to seek approval from the Bankruptcy Court, in
accordance with the terms and provisions hereof. The Plan Administrator will be authorized and
empowered to bind the Post-Confirmation Estate thereto. Any settlement by the Plan Administrator for the
benefit of the Post-Confirmation Estate, pursuant to and in accordance with the terms hereof shall be
conclusively deemed to be in the best interests of the Post-Confirmation Estate.

                12.     Recoveries. All Cash, proceeds and/or recoveries from the Avoidance Actions
and Causes of Action and all other proceeds derived from the Post-Confirmation Estate and liquidation of
the Post-Confirmation Estate Assets will be included in the Post-confirmation Estate and administered and
disbursed in accordance with the provisions of the Plan.

                  13.      Reporting Requirements. The Plan Administrator shall prepare and maintain
Distribution schedules with respect to all Classes of Claims. When all objections to all Claims have been
resolved by a Final Order or otherwise in accordance with the terms hereof, and all Post-Confirmation
Estate Assets have been converted to Cash or abandoned, the Plan Administrator shall compute the final Pro
Rata share of all Claimants and distribute the Cash on the Distribution Date. Approximately ninety (90)
days following the Effective Date, the Plan Administrator shall file with the Bankruptcy Court and serve on
the U.S. Trustee and those parties who have requested special notice Post-Confirmation, a status report and
a summary financial update explaining what progress has been made toward entry of the Final Decree,
including a statement of all disbursements made pursuant to the Plan along with an estimated date when an
application for a Final Decree will be filed with the Bankruptcy Court. Until entry of the Final Decree, if
any further assets exist for liquidation and have not been abandoned, or if there are further Distributions to
be made, then further status reports including a statement of all disbursements made pursuant to the Plan
shall be filed periodically approximately every ninety (90) days and served on the same entities. Each status
report shall generally include a description of Post-Confirmation Estate Assets sold or otherwise realized
upon during the relevant period, gross and net proceeds received, Distributions and payments made,
expenses incurred and paid, and cash on hand. A standard Post-Confirmation Operating Report as required
by the U.S. Trustee shall meet the requirements of this status report.

                  14.       Post-Confirmation Debtor. Neither the confirmation of the Plan nor the occurrence
of the Effective Date shall terminate the existence of the Debtor. The Debtor may dissolve after, and only
after, the entry of a Final Decree if it so desires. The Debtor’s principal(s) shall be responsible for preparing


                                                       25
      Case 1-19-41489-ess              Doc 37      Filed 08/07/19         Entered 08/07/19 12:09:59




or causing to be prepared all local, state, or federal tax returns, filings, and/or reports that are necessary or
appropriate. Neither the Plan Administrator, nor the Plan Proponent, nor Myrtle Funding shall have any
responsibilities of any type to the Debtor or the Post-Confirmation Debtor.

                  15.      Prosecution of Objections to Claims; Amendment of Schedules. The Plan
Administrator, and the Plan Proponent until the Effective Date, reserves the right and shall continue to have
the authority, subsequent to the Confirmation Date but prior to the case being closed, to object to any Claim
or request for allowance of an Administrative Expense Claim, whether included on the Debtor’s Schedules
or reflected in a proof of claim filed with the Bankruptcy Court, and to initiate contested matters and to
initiate such proceedings as may be necessary and appropriate in the Bankruptcy Court for a determination
of the Allowed Amount of any and all Claims or requests for allowance of Administrative Expense Claims
in accordance with the terms hereof.

         G. Provisions Covering Distributions

                 1.         Post-Confirmation Estate. Except as otherwise provided in the Plan, on the
Effective Date all of the Property of the estate, including the real property, and any other Property of the
Debtor without limitation shall vest in the Plan Administrator pending the Closing, at which Closing the
deed to the Property and any leases in connection therewith shall be transferred to the acquiring Entity.
From time to time thereafter, other assets may be transferred to the Plan Administrator on behalf of the Post-
Confirmation Estate and, upon conversion thereof to Cash, will be deposited into the Plan Administrator’s
Distribution account and distributed to Holders of Allowed Claims and Interests in accordance with the
terms and provisions of the Plan.

                 2.         Timing of Distributions Due Under Plan. All Distributions and payments
required under the Plan to Holders of Allowed Claims and Interests will be paid from the Post-Confirmation
Estate on the Distribution Date in the manner indicated in the Plan. Subject to the terms of the Plan, the
distributions on Allowed Claims and Interests will take place on the Distribution Date, which follows the
Closing.

                  3.       Manner of Distributions. At the option of the Plan Administrator Distributions
from the Post-Confirmation Estate may be made by wire transfer, check, or such other method as the Plan
Administrator deems appropriate under the circumstances. No Distributions shall be required to be made to
any Holder of an Allowed Claim in an amount less than five ($5.00) dollars, unless request is made, in
writing, to the Plan Administrator.

                  4.         Cash Payments. Cash payments made pursuant to the Plan will be in U.S.
dollars and paid by check or electronic transfer. Cash payments made pursuant to the Plan in the form of
checks issued by the Plan Administrator shall be void if not cashed within one hundred twenty (120) days of
the date of the issuance. Requests for reissuance of any check shall be made directly to Plan Administrator
as set forth in Section 10.8 of the Plan.

                  5. Disputed Claims Reserve.

                           a)     Contemporaneously with the Closing on the Property, or as soon thereafter
as the Plan Administrator shall determine, the Plan Administrator shall establish the Disputed Claims

                                                         26
      Case 1-19-41489-ess           Doc 37      Filed 08/07/19       Entered 08/07/19 12:09:59




Reserve. For purposes of establishing the Disputed Claims Reserve, the Plan Administrator shall reserve for
each Disputed Claim at the maximum amount at which each such Claim may be allowed and paid given the
funds available. On the Distribution Date, the Plan Administrator shall deposit into the Disputed Claims
Reserve Cash in an amount equal to the amount that would be distributable to all Holders of Disputed
Claims in respect of all Distributions made on that date if such Disputed Claims were Allowed, provided
however, that the maximum amount to be reserved will be limited to the funds available as set forth in the
Plan. The reserve for any Dispute over a Claim held by Myrtle Funding shall be held by the Plan
Proponent’s counsel, Ravert PLLC, in its IOLTA account pending Allowance. The Plan Administrator
shall maintain the Disputed Claims Reserve in a segregated, interest bearing account and shall keep records
as to the applicable amounts reserved in respect of each Disputed Claim. The Plan Administrator shall pay
any taxes due and owing with respect to the Disputed Claims Reserve, and reserve all Distributions on
account of the Disputed Claims, net of such taxes.

                            b) In the event any Disputed Claim becomes an Allowed Claim, the amount
of such Allowed Claim shall never exceed the maximum amount allocated to such claim in the Disputed
Claims Reserve and the Plan Administrator shall distribute to the Holder of such Allowed Claim from the
Disputed Claims Reserve the aggregate amount of Cash that such Holder would have received through the
date of such Distribution in respect of such Disputed Claim as if such Claim has been an Allowed Claim as
of the Distribution Date.

                          c)     To the extent funds in the Disputed Claims Reserve become available to
other Claims because such funds are no longer reserved for a Claim that was Allowed in a lesser amount,
such funds may be allocated to other Claims as set forth in the Plan.

                  6.        Payment of Statutory Fees. All fees payable pursuant to 28 U.S.C. § 1930,
together with any interest thereon pursuant to 31 U.S.C. 3717, as determined by the Bankruptcy Court as of
the Confirmation Date, to the extent not previously paid by the Debtor, shall be paid by the Plan
Administrator from the operating income of the Post-Confirmation Estate pending the Closing on the Sale
of the Property and, upon the Closing, from the proceeds of the Sale, available Cash and/or other estate
assets. If Myrtle Funding is the Successful Bidder based on a Credit Bid and the Debtor’s bankruptcy estate
is determined administratively insolvent the statutory fees pursuant to 28 U.S.C. §1930, together with any
interest thereon pursuant to 31 U.S.C. 3717, shall be paid in full by Myrtle Funding. After the Effective
Date, all fees pursuant to 28 U.S.C. § 1930, together with any interest thereon pursuant to 31 U.S.C. 3717,
shall be paid by the Plan Administrator until the earlier of the entry of the Final Decree or an order of
conversion or dismissal.

                  7.        Interest on General Unsecured Claims. Holders of Allowed General Unsecured
Claims under Class 4 of the Plan shall only receive interest in the amount of the Federal Judgment Rate on
any Distribution to which such Holder would be entitled hereunder, if and only if, there are sufficient funds
for Distribution that would otherwise go to Class 5 Interests.

                8. Withholding of Taxes.

                        a) The Plan Administrator may withhold from any Cash or property to be
distributed under the Plan any amount which must be withheld for taxes payable by the Entity entitled to
such Distribution to the extent required by applicable law. As a condition to making any Distribution under
the Plan, the Plan Administrator may request that the Holder of any Allowed Claim provide such Holder’s

                                                     27
      Case 1-19-41489-ess             Doc 37      Filed 08/07/19        Entered 08/07/19 12:09:59




taxpayer identification number and such other certification or documentation as may be deemed necessary
to comply with applicable tax reporting and withholding laws.

                      b) Notwithstanding any other provision of the Plan, each Entity receiving a
Distribution of Cash pursuant to the Plan will have sole and exclusive responsibility for the satisfaction and
payment of any tax obligations imposed on it by any governmental unit on account of such Distribution,
including income, withholding and other tax obligations.

                 9. Undeliverable or Unclaimed Distributions.

                              a)     All Distributions under the Plan to any Holder of an Allowed Claim shall
be made at the address of such Holder as set forth in the Schedules or in the Claims Register in this Case
unless the Plan Administrator has been notified in writing after the Effective Date of a change of address. Any
Entity that is entitled to receive a Cash Distribution under the Plan but that fails to cash a check within one
hundred twenty (120) days of its issuance shall be entitled to receive a reissued check from the Plan
Administrator for the amount of the original check, without any interest, if such Entity (i) requests, in writing,
the Plan Administrator to reissue such check, and (ii) provides the Plan Administrator with such
documentation as the Plan Administrator requests to verify in her/his sole discretion that such Entity is entitled
to such check. If an Entity fails to cash any check within one hundred twenty (120) days of its issuance or
fails to request re-issuance of such check within one hundred twenty (120) days of its issuance, such Entity
shall be deemed to have forfeited the amount of the Distribution provided for in such check. Any such
forfeited Distributions shall revert to the Plan Administrator on behalf of the Post-Confirmation Estate and
the Claim of any Holder or successor to such Holder with respect to such forfeited Distributions shall be
discharged and forever barred, notwithstanding any other provisions in the Plan or any federal or state escheat
laws to the contrary.

                            b) In the event that any Distribution to any Holder of an Allowed Claim is
returned to the Plan Administrator as undeliverable, no further Distributions will be made to such Holder
unless and until the Plan Administrator is notified in writing of such Holder’s then-current address. All claims
for undeliverable Distributions for which no check is issued, must be made within one hundred twenty (120)
days of the issuance of the original check. After such date, all unclaimed Distributions shall revert to the Plan
Administrator and the claim of any Holder or successor to such Holder with respect to such Distribution shall
be forfeited, discharged and forever barred, notwithstanding any provisions in the Plan or any federal or state
escheat laws to the contrary. Upon such forfeiture of Cash or other Post- Confirmation Estate property, such
Cash or Post-Confirmation Estate Assets shall be the property of the Post-Confirmation Estate and the Post-
Confirmation Estate and the Plan Administrator shall have no further obligation to such Holder.

                10.     Post-Effective Date Services by Professionals. The Professionals retained by the
Debtor shall continue to be retained subsequent to the Effective Date, subject to the direction of the Plan
Administrator, for the purpose of rendering services as necessary to consummate the Plan as the Plan
Administrator deems necessary.

                 The reasonable fees and expenses of the Plan Administrator and his/her Professionals
incurred after the Confirmation Date shall constitute Operating Expenses of the Post-Confirmation Estate
and shall be payable from available Cash upon presentment of a monthly statement for services rendered and
for reimbursement of expenses to the Plan Administrator, with a copy to the Office of the United States

                                                       28
      Case 1-19-41489-ess             Doc 37      Filed 08/07/19        Entered 08/07/19 12:09:59




Trustee. The Plan Administrator and U.S. Trustee shall have ten (10) Business Days from the receipt of any
such fee and expense statements to dispute all or part of such statement. Upon the expiration of said ten (10)
Business Days, provided there are sufficient funds available in the Post-Confirmation Estate, the Plan
Administrator or Estate or its manager shall pay the Professionals the undisputed portion of such fees and
expenses. Any disputes shall be submitted to the Bankruptcy Court for determination.

        H. Procedures For Resolving Disputed Claims

         1.      Objections to Claims. From and after the Effective Date except as otherwise provided in the
Plan, only the Plan Administrator shall have the authority to file or litigate to judgment objections to any
Claims. Subject to an order of the Bankruptcy Court providing otherwise, the Plan Administrator may object
to a Claim by filing an objection with the Bankruptcy Court and serving such objection upon the Holder of
such Claim not later thirty (30) days after the Effective Date or thirty (30) days after the filing of the proof of
such Claim, whichever is later, or such other date fixed by the Bankruptcy Court.

          2.      Procedure. Unless otherwise ordered by the Bankruptcy Court, or agreed to by written
stipulation of the Plan Administrator, or until such objection is withdrawn, only the Plan Administrator may
litigate the merits of each Disputed Claim until a Final Order is entered with respect to such Claim.

         3.      Payments and Distributions With Respect to Disputed Claims. No payments or Distributions
shall be made in respect of any Disputed Claim until such Disputed Claim becomes an Allowed Claim.

         4.       Claims Reserve - Estimation. For purposes of effectuating the reserve provisions of the Plan,
and the allocations and Distributions to Holders of Allowed Claims, the Bankruptcy Court may, on or prior
to the Effective Date, or such later date as may be established by the Bankruptcy Court and/or the Debtor,
pursuant to section 502 of the Bankruptcy Code, fix or liquidate the amount of any contingent or unliquidated
Claim, in which event the amount so fixed will be deemed the Allowed Amount of such Claim for purposes
of the Plan or, in lieu thereof, the Bankruptcy Court will determine the maximum contingent or unliquidated
amount that such Claim ultimately may be Allowed under the Plan, if such Claim is Allowed in whole or in
part. The Bankruptcy Court’s entry of the Confirmation Order or any such estimation order may limit the
Distribution to be made on individual Disputed Claims from the Post-Confirmation Estate, regardless of the
amount finally Allowed on account of such Disputed Claims, and except as expressly provided for in the Plan
no Holder shall have recourse against the Plan Administrator, the Post-Confirmation Estate, the Plan
Proponent, the Debtor, Myrtle Funding or any of their respective Professionals, professional consultants,
attorneys, advisors, officers, directors, employees, members or their successors or assigns, or any of their
respective property, as such Holder’s sole recovery shall be from the Distributions to be made to Holders of
Allowed Claims (subject to any claims that any Holder may have against any guarantors).

       5.      Distributions After Allowance of Disputed Claims. Distributions to each Holder of a
Disputed Claim, to the extent that such Claim ultimately becomes an Allowed Claim, will be made in
accordance with the provisions of the Plan.

         6.       Distributions After Disallowance of Disputed Claims. Holders of Allowed Claims under the
Plan that receive Distributions after Allowance of such Holder’s Claim, may receive subsequent Distributions
if and to the extent that other Claims are disallowed or expunged or as Post-Confirmation Estate Assets are
sold and converted to Cash. Such subsequent Distributions will be included with the next Distributions due

                                                        29
      Case 1-19-41489-ess            Doc 37       Filed 08/07/19       Entered 08/07/19 12:09:59




to be paid to Holders of Allowed Claims pursuant to and in accordance with Article V of the Plan.

        7.       Setoffs and Recoupments. Except with respect to Avoidance Actions, and Causes of Action
of any nature released or allowed pursuant to the Plan or Confirmation Order, the Plan Administrator or its
designee, as the case may be, may, pursuant to section 553 of the Bankruptcy Code or applicable non-
bankruptcy law, set off or recoup against any Allowed Claim, the Distributions to be made pursuant to the
Plan on account of such Claim, any Avoidance Actions or Causes of Action of any nature that the Plan
Administrator, Debtor, the Post-Confirmation Estate, or the Debtor’s successors may hold against the Holder
of such Allowed Claim; provided that neither the failure to effect a setoff or recoupment nor the allowance of
any Claim hereunder will constitute a waiver or release by the Plan Administrator, the Post-Confirmation
Debtor or the Post-Confirmation Estate, or their successors, of any Avoidance Action or Cause of Action that
the Plan Administrator, the Plan Administrator on behalf of the Debtor and/or the Post-Confirmation Debtor,
the Post-Confirmation Estate, or their successors may possess against such Holder.

        I. Effect of Consummation of The Plan

         The Plan provides for the Auction of the Property owned by the Debtor and Distributions of the Post-
Confirmation Estate in accordance with the terms and provisions of the Plan. Pursuant to the Plan, the Plan
Administrator is charged with administering the Post-Confirmation Estate in the most reasonably cost-
effective manner possible in the shortest reasonable time, with due regard for litigation risks and the risk that
undue haste may reduce the liquidation proceeds of any portion of the Post-Confirmation Estate. In selling
or otherwise monetizing the Post-Confirmation Estate the Plan Administrator shall use commercially
reasonable efforts to maximize the amount of the net proceeds derived therefrom.

        As set forth in Article V of the Plan, Holders in each Class will receive their Pro Rata share of the
Cash deposited into the Post-Confirmation Estate and the earnings thereon though same is subordinate to all
payments requested to be made to Holders of U.S. Trustee Claims, Allowed Administrative Expense Claims,
Allowed Priority Tax Claims, Allowed Secured Claims and Allowed Priority Claims. U.S. Trustee Claims,
Allowed Administrative Expense Claims and Allowed Priority Tax Claims will be paid in full as provided
for under Articles II and III of the Plan.

        J. Injunction, Release and Exculpation

                   1. Injunction.

                 On and after the Effective Date, each Holder of a Claim against or an Interest in the
  Debtor is permanently enjoined from taking or participating in any action that would interfere with
  or otherwise hinder the Plan Administrator or the Plan Proponent from implementing the Plan or
  the Confirmation Order.

                   2.    Exculpation. Neither the Plan Proponent nor any of their respective officers,
  directors, members, employees or other agents, financial advisors, attorneys, and accountants shall
  have any liability to any Holder of any Claim or Interest for any act or omission in connection with
  or arising out of the negotiation, preparation and pursuit of confirmation of the Plan, the
  Consummation of the Plan, the administration of the Plan, the Chapter 11 Case or the property to
  be distributed under the Plan except for liability based upon willful misconduct, gross negligence,

                                                       30
      Case 1-19-41489-ess            Doc 37      Filed 08/07/19       Entered 08/07/19 12:09:59




  fraud and/or criminal conduct as finally determined by a Final Order of the Bankruptcy Court.
  Neither the Plan Proponent nor the Plan Proponent shall be liable for a debt of the Debtor, the
  Debtor’s Estate or the Post-Confirmation Estate (as appropriate) solely as a result of its role as Plan
  Proponent or Plan Administrator.

        K. Conditions Precedent To Confirmation Order And Effective Date Of The Plan

         1.      Condition Precedent to Entry of the Confirmation Order. The following condition must be
satisfied on or before the Confirmation Date: The Confirmation Order must be in form and substance
reasonably acceptable to the Plan Administrator and Plan Proponent.

       2.       Conditions Precedent to the Effective Date. The following conditions must be fully satisfied
or waived, if subject to waiver, on or before the Effective Date for the Plan to become effective: The
Confirmation Order must be entered by the Bankruptcy Court and become a Final Order.

       3.       Condition Precedent to Consummation. Upon the Auction having occurred and upon the
completion of the Closing, the Plan shall be deemed substantially consummated.

              If the Plan has not been consummated in accordance with the terms hereof within one hundred
eighty (180) days of the Confirmation Date, or such longer period as may be agreed by the Plan
Administrator, the Plan Administrator shall file with the Bankruptcy Court and serve a notice indicating an
inability to consummate the Plan and the Bankruptcy Court shall thereafter schedule a hearing to consider
the just disposition of the Chapter 11 case.

        L. Miscellaneous Provisions

        1.         Bankruptcy Court to Retain Jurisdiction. Notwithstanding entry of the Confirmation
Order, or the occurrence of the Effective Date or Consummation of the Plan, or the Chapter 11 Case having
been closed, or a Final Decree having been entered, the Bankruptcy Court (or the District Court, as the case
may be) shall have and retain jurisdiction of matters arising out of, and related to the Chapter 11 Case and
the Plan under, and for the purposes of, without limitation, Bankruptcy Code §§ 105(a), 1127, 1142 and
1144 and for, among other things, the following purposes:

                  a. To consider any modification of the Plan under Bankruptcy Code section 1127 and/or
modification of the Plan before “substantial consummation” thereof as defined in the Bankruptcy Code;
                  b. To hear and determine all controversies, suits, and disputes, if any, as may arise in
connection with the interpretation, implementation, consummation or enforcement of the Plan;
                  c. To hear and determine all controversies, suits, and disputes, if any, as may arise between
or among the holders of any Class of Claim and the Debtor or the Plan Proponent or any other party or party
in interest, without limitation, proceedings to determine the allowance, classification, amount, or priority of
Claims;
                  d. To hear and determine all rights or Avoidance Actions or Causes of Action which may
exist on behalf of the estate;
                  e. To hear and determine all applications for allowance of compensation and expense
reimbursement of Professionals for periods prior to the Effective Date;
                  f. To hear and determine any and all applications, motions, adversary proceedings,

                                                      31
      Case 1-19-41489-ess            Doc 37       Filed 08/07/19        Entered 08/07/19 12:09:59




contested matters or litigated matters;
                 g. To hear and determine any disputes concerning tenancy, possessory rights, leases and/or
any dispute concerning the Property that might otherwise be litigated in landlord tenant court outside of this
Bankruptcy Case and this Court shall retain jurisdiction to enter an order of eviction and to authorize the
U.S. Marshall to carry out orders of eviction or orders to vacate;
                 h. To enter a final decree closing this Chapter 11 Case; and
                 i. To the extent not set forth above, to hear and determine any and all disputes, matters,
proceedings, or controversies arising under or in connection with the Plan to aid in the administration or
consummation of the Plan.
                   2.        Binding Effect of the Plan. Nothing contained in the Plan or the Disclosure
  Statement will limit the effect of confirmation as set forth in Bankruptcy Code §1141. The provisions of
  the Plan shall be binding upon and inure to the benefit of the Plan Administrator on behalf of the Post-
  Confirmation Debtor, the Post-Confirmation Estate, any Holder of a Claim or Interest, and/or their
  respective predecessors, successors, assigns, agents, officers, managers, members and directors and any
  other Entity affected by the Plan.

                    3.      Fractional Cents. Whenever any payment of a fraction of a cent would otherwise
  be called for, the actual payment shall reflect a rounding down of such fraction to the nearest whole cent.

                   4.     Successors and Assigns. The rights and obligations of any Entity named or referred
  to in the Plan shall be binding upon, and shall inure to the benefit of, the successors and assigns of such
  Entity.

                   5.      Blank Ballots. Any Ballot which is executed by the Holder of an Allowed Claim
  but which does not indicate an acceptance or rejection of the Plan shall be deemed to be an acceptance of
  the Plan. Any Ballot not filed in accordance with the filing instructions on the ballot pertaining to the Plan
  shall not be counted for voting purposes.

                   6. Authorization of Corporate Action. Upon the entry of the Confirmation Order, all
  actions contemplated by the Plan will be deemed authorized and approved in all respects (subject to the
  provisions of the Plan), including, without limitation, the transfer and/or contribution of the Post-
  Confirmation Estate assets. On the Confirmation Date, appropriate members or authorized signatories of
  the Plan Administrator, the Debtor, the Post-Confirmation Debtor and/or the Plan Proponent are authorized
  and directed to execute and to deliver any and all agreements, documents and instruments contemplated
  by the Plan, the Post-Confirmation Estate and/or necessary for the consummation of the Plan, and all such
  actions taken or caused to be taken shall be deemed to have been authorized and approved by the
  Bankruptcy Court without the need for any additional authorizations, approvals or consents.

                    7.      Withdrawal of the Plan. The Plan Proponent reserves the right, at any time prior
  to the entry of the Confirmation Order, to revoke or withdraw the Plan. If the Plan Proponent revokes or
  withdraws the Plan, or if the Confirmation Date does not occur, or if the Effective Date does not occur then
  (a) the Plan will be deemed null and void and (b) the Plan shall be of no effect and shall be deemed vacated,
  and the Chapter 11 Case shall continue as if the Plan had never been filed (but which shall not impair
  Myrtle Funding’s right to seek a substantial contribution claim), in such event, the rights of any Holder of
  a Claim or Interest shall not be affected nor shall such Holder be bound by, for purposes of illustration only,
  and without limitation, (i) the Plan, (ii) any statement, admission, commitment, valuation or representation

                                                       32
    Case 1-19-41489-ess           Doc 37      Filed 08/07/19        Entered 08/07/19 12:09:59




contained in the Plan, the Disclosure Statement, or the Related Documents or (iii) the classification and
proposed treatment (including any allowance) of any Claims in this Plan.

                 8.      Captions. Article and Section captions used in the Plan are for convenience only
and will not affect the construction of the Plan.

                  9. Method of Notice. Any notice or other communication hereunder shall be in writing
(including by facsimile transmission or by e-mail) and shall be deemed to have been sufficiently given, for
all purposes, if deposited, postage prepaid, in a post office or letter box addressed to the person for whom
such notice is intended (or, in the case of notice by facsimile transmission or e-mail, when received and
telephonically or electronically confirmed), addressed as follows (provided, however, that only one notice
or other communication hereunder need be sent to Holders sharing the same address):

                       If to the Plan Proponent and/or Plan Administrator:
                       461 Myrtle Avenue Funding LLC
                       c/o Hirshmark Capital LLC
                       15 West 26th St, Suite 901
                       New York, NY 10010
                       Attn: Mark Levin

                       With a copy to:
                       461 Myrtle Avenue Funding LLC
                       c/o Ravert PLLC
                       116 West 23 Street, Suite 500
                       New York, New York 10011
                       Attn.: Gary O. Ravert, Esq. ]
                       Email: gravert@ravertpllc.com

                       If to the Debtor:
                       Armstead Risk Management, Inc.
                       2 Hassake Road
                       Old Greenwich, CT 06870
                       Attn: Malike Armstead

                       With a copy to:
                       Courtney Davy, Esq.
                       305 Broadway, Suite 1400
                       New York, NY 10007
                       Email: courtneydavy.esq@gmail.com

Any of the above may, from time to time, change its address for future notices and other communications
hereunder by filing a notice of the change of address with the Bankruptcy Court.

                10. Amendments and Modifications to Plan. With the written consent of the Plan
Proponent, the Plan may be altered, amended or modified by the Plan Proponent, before or after the

                                                   33
     Case 1-19-41489-ess            Doc 37      Filed 08/07/19        Entered 08/07/19 12:09:59




 Confirmation Date, as provided in section 1127 of the Bankruptcy Code provided the Bankruptcy Court
 authorizes the proposed modification after notice and a hearing.

                   11. Section 1125(e) of the Bankruptcy Code. Confirmation of the Plan will constitute
 a finding that the Plan Proponent has proposed and solicited acceptances of the Plan in good faith and in
 compliance with the applicable provisions of the Bankruptcy Code.

                  12.      Entire Agreement. The Plan, as described herein, and the Disclosure Statement
 and exhibits thereto set forth the entire agreement and understanding of the parties hereto relating to the
 subject matter hereof and supersede all prior discussions and documents. No party hereto shall be bound
 by any terms, conditions, definitions, warrants, understandings or representations with respect to the subject
 matter hereof, other than as is expressly provided for herein or as may hereafter be agreed to by the parties
 in writing.

                  13.         Post-Confirmation Obligations. Under current applicable law, the Plan
 Administrator, for and on behalf of the Post-Confirmation Estate, is required to pay fees assessed against
 Debtor’s Estate under U.S.C. § 1930(a)(6), together with any interest thereon pursuant to 31 U.S.C. 3717,
 until entry of an order closing the Chapter 11 Case. Subject to a change in applicable law, the Plan
 Administrator shall pay all fees assessed against the Estate under 28 U.S.C. §1930(a)(6), together with any
 interest thereon pursuant to 31 U.S.C. 3717, from the Post-Confirmation Estate and shall file Post-
 Confirmation reports including a statement of all disbursements made pursuant to the Plan until entry of an
 order closing the Chapter 11 Case of Debtor.

                         VII. CONCLUSION AND RECOMMENDATION

 BASED ON ALL OF THE FACTS AND CIRCUMSTANCES, THE PLAN PROPONENT
 CURRENTLY BELIEVES THAT CONFIRMATION OF THE PLAN IS IN THE BEST
 INTERESTS OF THE DEBTOR, ITS CREDITORS, AND ITS ESTATES. THE PLAN
 PROPONENT BELIEVES THAT THE PLAN PROVIDES THE BEST AVAILABLE
 ALTERNATIVE FOR MAXIMIZING THE RECOVERIES THAT CREDITORS MAY
 RECEIVE FROM THE DEBTOR’S ESTATE.         THEREFORE, THE PLAN
 PROPONENT RECOMMENDS THAT ALL CREDITORS AND INTEREST HOLDERS
 THAT ARE ENTITLED TO VOTE ON THE PLAN VOTE TO ACCEPT THE PLAN.


 Dated:    August 5, 2019
           New York, New York                          461 Myrtle Avenue Funding LLC

                                                       By:/s/ Mark Levin
                                                       Name: Mark Levin
                                                       Title: Authorized Signatory

                                                           Prepared By:

                                                           RAVERT PLLC

Dated:     August 5, 2019

                                                     34
Case 1-19-41489-ess   Doc 37   Filed 08/07/19   Entered 08/07/19 12:09:59




   New York, New York

                                       By: /s/ Gary O. Ravert

                                          Gary O. Ravert

                                          116 West 23 Street, Suite 500
                                          New York, New York 10011
                                          Tel: (646) 961-4770
                                          Direct Fax: (917) 677-5419
                                          Email: gravert@ravertpllc.com

                                          Attorneys for Plan Proponent




                                  35
